Exhibit 10.1
UTi Worldwide Inc.
U.S.$150,000,000 3.67% Senior Unsecured Guaranteed Notes
due August 24, 2018
Note Purchase Agreement
Dated as of June 24, 2011

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page   Section 1. Authorization of Notes     1
 
 
           
Section 1.1.
  Authorization of Notes     1  
Section 1.2.
  Guarantee Agreement     1  
 
            Section 2. Sale and Purchase of Notes     1  
 
            Section 3. Closing     2  
 
            Section 4. Conditions to Closing     2  
 
           
Section 4.1.
  Representations and Warranties     2  
Section 4.2.
  Performance; No Default     2  
Section 4.3.
  Compliance Certificates     3  
Section 4.4.
  Opinions of Counsel     3  
Section 4.5.
  Purchase Permitted By Applicable Law, Etc     3  
Section 4.6.
  Sale of Other Notes     3  
Section 4.7.
  Payment of Special Counsel Fees     4  
Section 4.8.
  Private Placement Number     4  
Section 4.9.
  Changes in Corporate Structure     4  
Section 4.10.
  Acceptance of Appointment to Receive Service of Process     4  
Section 4.12.
  Proceedings and Documents     4  
Section 4.13.
  Subsidiary Guarantee Agreement     4  
Section 4.14.
  2006 Notes; Existing Credit Agreement     4  
Section 4.15.
  New Global Credit Facility     4  
Section 4.16.
  Approvals     5  
 
            Section 5. Representations and Warranties of the Obligors     5  
 
           
Section 5.1.
  Organization; Power and Authority     5  
Section 5.2.
  Authorization, Etc     5  
Section 5.3.
  Disclosure     5  
Section 5.4.
  Organization and Ownership of Shares of Subsidiaries; Affiliates     6  
Section 5.5.
  Financial Statements; Material Liabilities     7  
Section 5.6.
  Compliance with Laws, Other Instruments, Etc     7  
Section 5.7.
  Governmental Authorizations, Etc     7  
Section 5.8.
  Litigation; Observance of Agreements, Statutes and Orders     7  
Section 5.9.
  Taxes     8  
Section 5.10.
  Title to Property; Leases     8  
Section 5.11.
  Licenses, Permits, Etc     8  
Section 5.12.
  Compliance with ERISA; Non-U.S. Plans     9  
Section 5.13.
  Private Offering by the Company     10  

 

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 5.14.
  Use of Proceeds; Margin Regulations     10  
Section 5.15.
  Existing Indebtedness; Future Liens     11  
Section 5.16.
  Foreign Assets Control Regulations, Etc     11  
Section 5.17.
  Status under Certain Statutes     12  
Section 5.19.
  Ranking of Obligations     12  
Section 5.20.
  Obligor Group     13  
Section 5.21.
  CASS Reserve     13  
Section 5.22.
  Labor Matters     13  
Section 5.23.
  Insolvency     13  
 
            Section 6. Representations of the Purchaser     14  
 
           
Section 6.1.
  Purchase for Investment     14  
Section 6.2.
  Source of Funds     16  
Section 6.3.
  Accredited Investor     16  
 
            Section 7. Information as to Company     16  
 
           
Section 7.1.
  Financial and Business Information     16  
Section 7.2.
  Officer’s Certificate     20  
Section 7.3.
  Visitation     20  
Section 7.4.
  Limitation on Disclosure Obligation     21  
 
            Section 8. Payment and Prepayment of the Notes     21  
 
           
Section 8.1.
  Required Prepayments     21  
Section 8.2.
  Optional Prepayments with Make-Whole Amount     21  
Section 8.3.
  Prepayment for Tax Reasons     23  
Section 8.4.
  Prepayment of Notes upon Change of Control     24  
Section 8.5.
  Allocation of Partial Prepayments     24  
Section 8.6.
  Maturity; Surrender, Etc     24  
Section 8.7.
  Purchase of Notes     25  
Section 8.8.
  Make-Whole Amount and Modified Make-Whole Amount     25  
Section 8.9.
  Prepayment in Connection with Sales of Assets     27  
 
            Section 9. Affirmative Covenants     27  
 
           
Section 9.1.
  Compliance with Law     27  
Section 9.2.
  Insurance     27  
Section 9.3.
  Maintenance of Properties     27  
Section 9.4.
  Payment of Taxes and Claims     28  
Section 9.5.
  Corporate Existence, Etc     28  
Section 9.6.
  Books and Records     28  
Section 9.7.
  Priority of Obligations     28  
Section 9.8.
  [Reserved]     29  
Section 9.9.
  Dividend Capture from South Africa.     29  
Section 9.10.
  Additional Obligors and Collateral     29  
Section 9.11.
  Release of Subsidiary Guarantors     30  

 

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 9.12.
  Group Structure     30  
Section 9.13.
  CASS Agreement     30  
Section 9.14.
  Additional Restrictions     31  
Section 9.15.
  2009 Notes Covenants     32  
Section 9.16.
  Post-Closing Obligations     32  
 
            Section 10. Negative Covenants     32  
 
           
Section 10.1.
  Transactions with Affiliates     32  
Section 10.2.
  Restricted Payments     33  
Section 10.3.
  Consolidated Total Debt Coverage     33  
Section 10.4.
  Priority Debt     33  
Section 10.5.
  Liens     33  
Section 10.6.
  Subsidiary Indebtedness     35  
Section 10.7.
  Merger, Consolidation, Etc     37  
Section 10.8.
  Sale of Assets     37  
Section 10.9.
  Line of Business     39  
Section 10.10.
  Terrorism Sanctions Regulations     39  
Section 10.11.
  Subsidiaries in South Africa     39  
Section 10.12.
  Minimum Debt Service Ratio     39  
Section 10.13.
  Capital Leases     39  
 
            Section 11. Events of Default     42  
 
            Section 12.Remedies on Default, Etc     42  
 
           
Section 12.1.
  Acceleration     43  
Section 12.2.
  Other Remedies     43  
Section 12.3.
  Rescission     43  
Section 12.4.
  No Waivers or Election of Remedies, Expenses, Etc     44  
Section 12.5.
  Executive Proceedings     45  
 
            Section 13. Tax Indemnification     46  
 
            Section 14. Registration; Exchange; Substitution of Notes     48  
 
           
Section 14.1.
  Registration of Notes     48  
Section 14.2.
  Transfer and Exchange of Notes     48  
Section 14.4.
  Representations of Transferee     49  
 
            Section 15. Payments on Notes     49  
 
           
Section 15.1.
  Place of Payment     49  
Section 15.2.
  Home Office Payment     49  

 

-iii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page   Section 16. Expenses, Etc     51  
 
           
Section 16.1.
  Transaction Expenses     50  
Section 16.2.
  Certain Taxes     50  
Section 16.3.
  Survival     50  
 
            Section 17. Survival of Representations and Warranties; Entire
Agreement     50  
 
            Section 18. Amendment and Waiver     51  
 
           
Section 18.1.
  Requirements     51  
Section 18.2.
  Solicitation of Holders of Notes     51  
Section 18.3.
  Binding Effect, Etc     52  
Section 18.4.
  Notes Held by Obligors, Etc     52  
 
            Section 19. Notices; English Language     52  
 
            Section 20. Reproduction of Documents     53  
 
            Section 21. Confidential Information     53  
 
            Section 22. Substitution of Purchaser     54  
 
            Section 23. Subsidiary Guarantee Agreement     54  
 
           
Section 23.1.
  Guarantee and Indemnity     55  
Section 23.2.
  Continuing Guarantee     55  
Section 23.3.
  Reinstatement     55  
Section 23.4.
  Waiver of Defenses     57  
Section 23.5.
  Immediate Recourse     57  
Section 23.6.
  Appropriations     58  
Section 23.7.
  Non-competition     58  
Section 23.8.
  Release of Subsidiary Guarantors' Right of Contribution     59  
Section 23.9.
  Releases     59  
Section 23.10.
  Marshaling     60  
Section 23.11.
  Liability     60  
Section 23.12.
  Character of Obligation     61  
Section 23.13.
  Election to Perform Obligations     61  
Section 23.14.
  No Election     62  
Section 23.15.
  Severability     62  
Section 23.16.
  Other Enforcement Rights     62  
Section 23.17.
  Restoration of Rights and Remedies     62  
Section 23.18.
  Survival     62  
Section 23.19.
  Miscellaneous     63  
Section 23.20.
  Limitation     63  
Section 23.21.
  Written Notice     63  
Section 23.22.
  Unenforceability of Obligations     65  

 

-iv-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 23.23.
  Contribution     64  
Section 23.24.
  Additional Security     64  
Section 23.25.
  Limitations — Belgium     64  
Section 23.26.
  Limitations — Spain     64  
Section 23.27.
  Limitations — Hong Kong     64  
Section 23.28.
  Limitations — Germany     65  
Section 23.29.
  Limitations — the Netherlands     66  
Section 23.30.
  U.S. Guarantors     66  
Section 23.31.
  Limitations - UK     67  
Section 23.32.
  Limitation on Pyramid Freight     68  
Section 23.33.
  Limitations — Singapore     68  
Section 23.34.
  Irish Obligors     68  
Section 23.35.
  Guarantor Intent     68  
 
            Section 24. Miscellaneous     68  
 
           
Section 24.1.
  Successors and Assigns     68  
Section 24.2.
  Payments Due on Non-Business Days     68  
Section 24.3.
  Accounting Terms     69  
Section 24.4.
  Severability     69  
Section 24.5.
  Construction, Etc     69  
Section 24.6.
  Counterparts     70  
Section 24.7.
  Governing Law     70  
Section 24.8.
  Jurisdiction and Process; Waiver of Jury Trial     70  
Section 24.9.
  Obligation to Make Payment in Dollars     71  

 

-v-



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 8.1
  —   Amortization
 
       
Exhibit 1
  —   Form of 3.67% Senior Unsecured Guaranteed Note due August 24, 2018
 
       
Exhibits 4.4(a)(i), (ii), (iii) and (iv)
  —   Form of Opinion of U.S. Counsel to the Obligors
 
       
Exhibits 4.4(a)(v), and (vi)
  —   Form of Opinion of British Virgin Islands Counsel
 
       
Exhibits 4.4(a)(vii)
  —   Form of Opinion of Australian Counsel
 
       
Exhibits 4.4(a)(viii)
  —   Form of Opinion of Canadian Counsel
 
       
Exhibit 4.4(a)(ix)
  —   Form of Opinion of Belgian Counsel
 
       
Exhibit 4.4(a)(x)
  —   Form of Opinion of German Counsel
 
       
Exhibit 4.4(a)(xi)
  —   Form of Opinion of Hong Kong Counsel
 
       
Exhibit 4.4(a)(xii)
  —   Form of Opinion of Dutch Counsel
 
       
Exhibit 4.4(a)(xiii)
  —   Form of Opinion of Spanish Counsel
 
       
Exhibit 4.4(a)(xiv)
  —   Form of Opinion of English Counsel
 
       
Exhibit 4.4(a)(xv)
  —   Form of Opinion of Guernsey Counsel
 
       
Exhibit 4.4(a)(xvi)
  —   Form of Opinion of Singapore Counsel
 
       
Exhibit 4.4(a)(xvii)
  —   Form of Opinion of Arizona Counsel
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel to the Purchasers
 
       
Exhibit 9.10
  —   Form of Joinder Agreement
 
       
Exhibit 14.4
  —   Certificate of Transferee
 
       
Schedule 5.3
  —   Disclosure Materials
 
       
Schedule 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock

 

-vi-



--------------------------------------------------------------------------------



 



         
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.7
  —   Governmental Authorizations
 
       
Schedule 5.9
  —   Liability for Taxes
 
       
Schedule 5.15
  —   Existing Indebtedness and Liens
 
       
Schedule 5.22
  —   Collective Bargaining Agreements

 

-vii-



--------------------------------------------------------------------------------



 



UTi Worldwide Inc.
c/o UTi, Services, Inc.
100 Oceangate, Suite 1500
Long Beach, California 90802
U.S.$150,000,000 3.67% Senior Unsecured Guaranteed Notes
due August 24, 2018
June 24, 2011
To Each of the Purchasers Listed in Schedule A Hereto:
Ladies and Gentlemen:
UTi Worldwide Inc., a BVI Business Company incorporated under the laws of the
British Virgin Islands with BVI company number 141257 (the “Company”) and each
of the Subsidiary Guarantors jointly and severally agree with each of the
purchasers whose names appear at the end hereof (each a “Purchaser” and
collectively the “Purchasers”) as follows:
Section 1. Authorization of Notes.
Section 1.1. Authorization of Notes. The Company will authorize the issue and
sale of U.S.$150,000,000 aggregate principal amount of its 3.67% Senior
Unsecured Guaranteed Notes due August 24, 2018 (the “Notes,” such term to
include any such notes issued in substitution therefor pursuant to Section 14).
The Notes shall be substantially in the form set out in Exhibit 1. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.
Section 1.2. Subsidiary Guarantee Agreement. The payment and performance of all
obligations of the Company hereunder and under the other Financing Agreements,
including, without limitation, the payment of the principal of, interest on, and
Make-Whole Amount and Modified Make-Whole Amount, if any, with respect to the
Notes and all other amounts owing hereunder are fully and unconditionally
guaranteed by the Subsidiary Guarantors as provided in the Subsidiary Guarantee
Agreement set forth in Section 23.
Section 2. Sale and Purchase of Notes.
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

 

 



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 3. Closing.
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 a.m., Chicago time, at a closing (the “Closing”) on
June 24, 2011 or on such other Business Day thereafter on or prior to June 30,
2011 as may be agreed upon by the Company and the Purchasers. At the Closing,
the Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least U.S.$100,000 as such Purchaser may request) dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 5800502238 at Bank of America, 135 South LaSalle Street, Chicago,
Illinois 60661, Account Name: UTi, United States Inc., ABA (Wire): 026-009-593,
ABA (ACH): 071-000-039, Swift Code: BOFAUS3N. If at the Closing the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.
Section 4. Conditions to Closing.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1. Representations and Warranties. The representations and warranties
of the Obligors in the Financing Agreements to which they are a party shall be
correct when made and at the time of the Closing.
Section 4.2. Performance; No Default. The Obligors shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement and the other Financing Agreements to which they are a party
required to be performed or complied with by each of them prior to or at the
Closing and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing. No Obligor nor any
Subsidiary shall have entered into any transaction since April 30, 2011 that
would have been prohibited by Section 10 had such Section applied since such
date.

 

-2-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 4.3. Compliance Certificates.
(a) Officer’s Certificate. Each Obligor shall have delivered to such Purchaser
an Officer’s Certificate (or a certificate from a person authorized by the board
of directors (or equivalent governing body) of the Obligor to sign documents on
behalf of the Obligor in connection with this Agreement), dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.
(b) Secretary’s or Director’s Certificate. Each Obligor shall have delivered to
such Purchaser a certificate of its Secretary or an Assistant Secretary or a
Director (or another appropriate person authorized by the board of directors (or
equivalent governing body) of the Obligor to sign documents on behalf of the
Obligor in connection with this Agreement), dated the date of the Closing,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Financing Agreements to which it is a party.
Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance reasonably satisfactory to such Purchaser, dated the date of
the Closing (a) from (i) Paul, Hastings, Janofsky & Walker LLP, U.S. counsel for
the Obligors, (ii) Tonkon Torp LLP, Oregon, counsel for the Obligors,
(iii) Dibble Law Offices, South Carolina counsel for the Obligors, (iv) Poore,
Roth & Robinson, P.C., Montana counsel for the Obligors, (v) Harney Westwood &
Riegels, British Virgin Islands counsel for the Obligors, (vi) Walkers, British
Virgin Islands counsel for the Purchasers, (vii) Piper Alderman, Australian
counsel, (viii) WeirFoulds LLP, Ontario, Canadian counsel, (ix) Gerard &
Associates, Belgium counsel, (x) Lexton Rechtsanwalte, German counsel, (xi)
Baker & McKenzie, Hong Kong counsel, (xii) Boekel De Nerée, Dutch counsel,
(xiii) Garrido-Lestache Burdiel Abogados, Spanish counsel, (xiv) Eversheds,
English counsel, (xv) Mourant Ozannes, Guernsey counsel, (xvi) Baker & McKenzie,
Wong & Leow, Singapore counsel and (xvii) Snell & Wilmer LLP, Arizona Counsel,
substantially in the respective forms set forth in Exhibits 4.4(a)(i) through
4.4(a)(xvii) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Obligors hereby instruct their counsel to deliver such opinions to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and, in each case, covering such other matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.

 

-3-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 16.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel and British Virgin
Islands counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least two Business Day
prior to the Closing.
Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
Section 4.9. Changes in Corporate Structure. No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
Section 4.10. Acceptance of Appointment to Receive Service of Process. Such
Purchaser shall have received evidence of the acceptance by Corporation Service
Company of the appointment and designation provided for by Section 24.8(e) for
the period from the date of the Closing to August 24, 2019 (and the payment in
full of all fees in respect thereof).
Section 4.11. Funding Instructions. At least two Business Days prior to the date
of the Closing, each Purchaser shall have received written instructions signed
by a Responsible Officer on letterhead of the Company confirming the information
specified in Section 3 including (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number and (c) the account name and number
into which the purchase price for the Notes is to be deposited.
Section 4.12. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by the Financing Agreements and
all documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel in their reasonable discretion shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
Section 4.13. Subsidiary Guarantee Agreement. Each Subsidiary Guarantor shall
have executed and delivered (and each Purchaser shall have received an original
copy thereof) the Subsidiary Guarantee Agreement, and the Subsidiary Guarantee
Agreement shall be in full force and effect.
Section 4.14. 2006 Notes; Existing Credit Agreement. A portion of the proceeds
of the issuance of the Notes shall be used to pay off in full the 2006 Notes.
Section 4.15. New Global Credit Facilities. The Company shall concurrently enter
into the agreements referred to in clauses (a) and (b) of the defined term
Global Credit Facilities which facilities shall be in full force and effect.

 

-4-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 4.16. Approvals. All necessary government, regulatory and third-party
approvals necessary in order for the Company and each Subsidiary Guarantor to
execute, deliver and perform each Financing Agreement to which they are a party
shall have been obtained and the Company shall have delivered evidence thereof
reasonably satisfactory to the Purchasers.
Section 5. Representations and Warranties of the Obligors.
Each Obligor, jointly and severally, represents and warrants to each Purchaser
that:
Section 5.1. Organization; Power and Authority. Each Obligor is a corporation or
other legal entity duly incorporated or organized, validly existing and, where
legally applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Agreements to which
it is a party and to perform the provisions hereof and thereof.
Section 5.2. Authorization, Etc. The Financing Agreements to which each Obligor
is a party have been duly authorized by all necessary corporate or other entity
action on the part of each Obligor, and each Financing Agreement constitutes,
and upon execution and delivery thereof each Note will constitute, a legal,
valid and binding obligation of each Obligor party thereto enforceable against
such Obligor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3. Disclosure. This Agreement, the SEC Reports, and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Obligors in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5
(this Agreement, the SEC Reports, and such documents, certificates or other
writings identified in Schedule 5.3 and financial statements identified in
Schedule 5.5 being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since January 31, 2011 there has been no
change in the financial condition, operations, business, properties or prospects
of the Company, or any Subsidiary except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to any Obligor that could reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.

 

-5-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of each Obligor’s (i) Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by each Obligor and each other Subsidiary and whether such Subsidiary will on
the date of the Closing be a Subsidiary Guarantor, (ii) Affiliates, other than
Subsidiaries, and (iii) directors and senior officers.
(b) All of the outstanding or issued shares of capital stock, shares or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by each
Obligor and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by each Obligor or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
(c) Each Subsidiary (other than the Obligors) identified in Schedule 5.4 is a
corporation or other legal entity duly incorporated or organized, validly
existing and, where legally applicable, in good standing under the laws of its
jurisdiction of incorporation or organization, and is duly qualified as a
foreign corporation, where applicable, or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other organizational power and authority, as the case may
be, to own or hold under lease the properties it purports to own or hold under
lease and to transact the business it transacts and proposes to transact, except
where the failure to have such power or authority could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than the 2011 Agreements and the
agreements listed on Schedule 5.4 under the heading “Agreements Restricting
Dividends” and customary limitations imposed by applicable law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to any Obligor or any
of its Subsidiaries that owns outstanding or issued shares of capital stock,
shares or similar equity interests of such Subsidiary.
(e) A group structure chart included in Schedule 5.4 shows all members of the
Group (and all Joint Ventures and minority interests held by any member of the
Group).
(f) Except as set forth on Schedule 5.4 with respect to UTi Inventory Management
Solutions Inc., 100% of the issued share capital of each Obligor (other than the
Company) is directly or indirectly wholly owned by the Company.
(g) In the case of each borrower or guarantor under the South African
Facilities, the group structure chart in Schedule 5.4 shows the shareholders of
and their percentage shareholdings in each obligor under the South African
Facilities and the shareholders of or partners in such entities.

 

-6-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.5. Financial Statements; Material Liabilities. (a) The Obligors have
delivered to each Purchaser copies of the consolidated financial statements of
the Company listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Obligors and their
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with applicable
generally accepted accounting principles (which shall be GAAP in the case of the
Company) consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and the absence of footnotes). The
Obligors and their Subsidiaries do not have any Material liabilities that are
not disclosed on such financial statements or otherwise disclosed in the
Disclosure Documents.
Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of the Financing Agreements to which it
is a party will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under, any Material indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter,
memorandum and articles of association, regulations or by-laws, or any other
Material agreement or instrument to which any Obligor or any Subsidiary is bound
or by which any Obligor or any Subsidiary or any of their respective properties
may be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any Material order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to any
Obligor or any Subsidiary or (c) violate any provision of any Material statute
or other Material rule or regulation of any Governmental Authority applicable to
any Obligor or any Subsidiary.
Section 5.7. Governmental Authorizations, Etc. Except as disclosed in
Schedule 5.7, assuming that the representations of the Purchasers in
Sections 6.1, 6.3 and 6.4 are true and correct, no consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Obligor of the Financing Agreements to which it is a party, including,
without limitation, any thereof required in connection with the obtaining of
Dollars to make payments under any Financing Agreement and the payment of such
Dollars to Persons resident in the United States of America, except for the
filing of a notice on Form D and Form 8-K with the SEC. Except as disclosed in
Schedule 5.7, it is not necessary to ensure the legality, validity,
enforceability or admissibility into evidence in the Applicable Jurisdiction of
any Financing Agreement that any thereof or any other document be filed,
recorded or enrolled with any Governmental Authority, or that any such agreement
or document be stamped with any stamp, registration or similar transaction tax.
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of any Obligor, threatened against or affecting any Obligor or any
Subsidiary or any property of any Obligor or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) No Obligor nor any Subsidiary is (i) in default under any term of any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority (iii) is in violation of any applicable law, ordinance,
rule or regulation (including, without limitation, Environmental Laws, the USA
Patriot Act or any of the other laws and regulations that are referred to in
Section 5.16) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 5.9. Taxes. Except as set forth on Schedule 5.9, the Obligors and their
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which such Obligor or a Subsidiary, as the case may be, has
established adequate reserves in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Company). No
Obligor knows of any basis for any other tax or assessment that could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of each Obligor and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate.
No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of any Applicable
Jurisdiction or any political subdivision thereof will be incurred by any
Obligor or any holder of a Note as a result of the execution or delivery of the
Financing Agreements and, except as specified in Schedule 5.9, no deduction or
withholding in respect of Taxes imposed by or for the account of any Applicable
Jurisdiction or, to the knowledge of any Obligor, any other Taxing Jurisdiction,
is required to be made from any payment by any Obligor under the Financing
Agreements except for any such liability, withholding or deduction imposed,
assessed, levied or collected by or for the account of any such Governmental
Authority of any Applicable Jurisdiction arising out of circumstances described
in clause (a), (b) or (c) of Section 13.
Section 5.10. Title to Property; Leases. Each Obligor and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by any Obligor or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.
Section 5.11. Licenses, Permits, Etc. (a) Each Obligor and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.

 

-8-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) To the knowledge of each Obligor, no product of such Obligor or any of its
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
(c) To the knowledge of each Obligor, there is no Material violation by any
Person of any right of such Obligor or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by such Obligor or any of its Subsidiaries.
Section 5.12. Compliance with ERISA; Non-U.S. Plans. (a) Each Obligor and each
ERISA Affiliate have operated and administered each “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) in compliance with all applicable
laws except for such instances of noncompliance as have not resulted in and
could not reasonably be expected to result in a Material Adverse Effect. No
Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that, in either case, would
reasonably be expected to result in the incurrence of any such liability by any
Obligor or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan that is funded,
determined as of the end of each Obligor’s most recently ended fiscal year on
the basis of reasonable actuarial assumptions, did not exceed the current value
of the assets of such Non-U.S. Plan allocable to such benefit liabilities by
more than U.S.$10,000,000 (or its equivalent in any other currency) and the
aggregate amount of such excess benefit liabilities for all such Non-U.S. Plans
did not exceed U.S.$10,000,000 (or its equivalent in any other currency). The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
(c) Each Obligor and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S Plan that
individually or in the aggregate is Material.
(d) The expected postretirement benefit obligation (determined as of the last
day of each Obligor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of each Obligor and its Subsidiaries is not Material.

 

-9-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(e) The execution and delivery of the Financing Agreements and the issuance and
sale of the Notes hereunder will not involve any non-exempt transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by each Obligor to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.
(f) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by each Obligor and its Subsidiaries have been paid or accrued
as required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.
Section 5.13. Private Offering by the Company. No Obligor nor anyone acting on
its behalf has offered the Notes, the Subsidiary Guarantee Agreement or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers and not more than twelve (12) other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. No Obligor nor anyone acting on its behalf has taken, or will take,
any action that would subject the issuance or sale of the Notes or the
Subsidiary Guarantee Agreement to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes to pay off in full the 2006 Notes and other
indebtedness of the Company and its Subsidiaries, for working capital purposes
of the Company and its Subsidiaries, and for other general corporate purposes.
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve any Obligor in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 1% of the value of the consolidated assets of any
Obligor and its Subsidiaries and no Obligor has any present intention that
margin stock will constitute more than 1% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

-10-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.15. Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets forth
a complete and correct list of all Indebtedness of (or the commitment to extend
credit to) the Obligors and their Subsidiaries other than Indebtedness under
this Agreement, the Existing Financing Agreements, the Global Credit Facilities
and certain items of Indebtedness which individually are not in excess of
U.S.$5,000,000 (or its equivalent in any other currency) and in the aggregate
are not in excess of U.S.$15,000,000 (or its equivalent in any other currency),
each as of April 30, 2011 (including the principal amount outstanding and
collateral therefor, if any, and the Guaranty thereof, if any) since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of such Obligors or their
Subsidiaries. No Obligor nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of any Obligor or such Subsidiary and no event or condition
exists with respect to any Indebtedness of any Obligor or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment except
for such defaults (other than payment defaults), events or conditions in a
single credit facility in an amount less than U.S.$5,000,000 (or its equivalent
in any other currency) or under multiple credit facilities which in the
aggregate are less than U.S.$15,000,000 (or its equivalent in any other
currency) that would not, individually or in the aggregate, have a Material
Adverse Effect.
(b) No Obligor nor any Subsidiary has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien not
permitted by Section 10.5.
(c) Except as set forth in Schedule 5.15, no Obligor nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of such Obligor or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter, memorandum and articles of association or other organizational
document) other than this Agreement, the Global Credit Facilities, the South
African Facilities and the Existing Financing Agreements which limits the amount
of, or otherwise imposes restrictions on the incurring of, Indebtedness of such
Obligor.
Section 5.16. Foreign Assets Control Regulations, Etc. Neither the Company nor
any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (ii) a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (ii), a “Blocked Person”).
(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.

 

-11-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) To the Company’s actual knowledge, neither the Company nor any Controlled
Entity (i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has taken reasonable measures appropriate to the
circumstances to ensure that the Company and each Controlled Entity is and will
continue to be in compliance in all Material respects with all Material
applicable current and future Anti-Money Laundering Laws.
(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such Act applies to the Obligors. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.
Section 5.17. Status under Certain Statutes. No Obligor nor any Subsidiary is
subject to regulation under the Investment Company Act of 1940, as amended, the
Public Utility Holding Company Act of 2005, as amended, the ICC Termination Act
of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18. Environmental Matters. (a) No Obligor nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against any Obligor or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.
(b) No Obligor nor any Subsidiary has knowledge of any facts which would give
rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(c) No Obligor nor any Subsidiary has stored any Hazardous Materials on real
properties now or formerly owned, leased or operated by any of them and has not
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect; and
(d) All buildings on all real properties now owned, leased or operated by any
Obligor or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 5.19. Ranking of Obligations. The Company’s payment obligations under
the Notes when issued and the payment obligations of the Subsidiary Guarantors
under the Subsidiary Guarantee Agreement rank at least pari passu, without
preference or priority, with all other unsecured and unsubordinated Indebtedness
of such Obligor, as the case may be.
Section 5.20. Obligor Group. Each Subsidiary of the Company which is a borrower
or guarantor under the Existing Financing Agreements or the Global Credit
Facilities as of the date hereof is a Subsidiary Guarantor hereunder (subject to
release of Guarantors to occur on the date hereof).
Section 5.21. CASS Reserve. Each member of the Group, that is a party to the
CASS Agreement, has timely paid all accounts payable due and owing to CASS in
accordance with the terms and provisions of the CASS Agreement, except any such
accounts payable which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
generally accepted accounting principles in the jurisdiction of incorporation of
that member of the Group shall have been set aside on its books and records.
Section 5.22. Labor Matters. (a) No member of the Group is subject to any
collective bargaining or similar agreement, other than those companies set out
in Schedule 5.22 (Collective Bargaining Agreements).
(b) There are no existing or threatened strikes, slowdowns, lockouts or other
similar labor disputes involving any member of the Group that singly or in the
aggregate have or are reasonably likely to have a Material Adverse Effect.
(c) Hours worked by and payment made to employees of each member of the Group
are not in violation of the United States Fair Labor Standards Act of 1938 (if
applicable) or any other applicable law, rule or regulation dealing with such
matters, except to the extent such violations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.23. Insolvency. As at the date of this Agreement:
(a) no Obligor is unable, or is deemed to be unable for the purposes of any
applicable law, or admits or has admitted its inability, to pay its debts as and
when they fall due or has suspended, or announced an intention to suspend,
making payments on any of its debts;
(b) no Obligor, by reason of actual or anticipated financial difficulties, has
begun negotiations with one or more of its creditors with a view to rescheduling
or restructuring any of its Indebtedness;
(c) the value of the assets of the Obligors on a combined basis exceeds the
value of their liabilities on a combined basis (including contingent
liabilities), and
(d) no moratorium has been declared in respect of any Indebtedness of any
Obligor.

 

-13-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 6. Representations of the Purchaser.
Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes and the Subsidiary Guarantee Agreement have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Obligors are not required to register the Notes or
the Subsidiary Guarantee Agreement.
Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by it hereunder:
(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
(b) the Source is an insurance company separate account that is maintained
solely in connection with such Purchaser’s fixed contractual obligations under
which the amounts payable, or credited, to any employee benefit plan (or its
related trust) that has any interest in such separate account (or to any
participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or
(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

-14-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section VI(c)(1) of the QPAM Exemption) of such employer or by
the same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter the QPAM does not own a 10% or more interest in the Company and neither
the QPAM nor any person controlling or controlled by the QPAM (applying the
definition of “control” in Section VI(e) of the QPAM Exemption) owns a 20% or
more interest in the Company (or less than 20% but greater than 10% if such
person exercises control over the management or policies of the Company by
reason of its ownership interest) and (i) the identity of such QPAM and (ii) the
names of all employee benefit plans whose assets are included in such investment
fund have been disclosed to the Company in writing pursuant to this clause (d);
or
(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f) the Source is a governmental plan; or
(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

-15-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 6.3. Accredited Investor. Each Purchaser severally represents that it is
and at all times relevant to the offer to sell the Notes was an “accredited
investor” as defined in Rule 501 promulgated under the Securities Act.
Section 6.4 Information Regarding the Company. Each Purchaser acknowledges that
(a) the Company has made available, a reasonable time prior to the date of this
Agreement, information and the opportunity to ask questions and receive answers
regarding the Obligors and the Notes and (b) the Purchaser has been furnished
with such information as the Purchaser has requested.
Section 7. Information as to Company.
Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor (and for purposes of this
Agreement the information required by this Section 7.1 shall be deemed delivered
on the date of delivery of such information in the English language or the date
of delivery of an English translation thereof):
(a) Quarterly Statements — promptly after the same are available and in any
event within 45 days (or such shorter period as is 15 days greater than the
period applicable to the filing of the Company’s Quarterly Report on Form 10-Q
(the “Form 10-Q”) with the SEC regardless of whether the Company is subject to
the filing requirements thereof) after the end of each quarterly fiscal period
in each fiscal year of the Company (other than the last quarterly fiscal period
of each such fiscal year), duplicate copies of
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
period in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a) as they pertain to consolidated statements; provided further
that the Company shall be deemed to have made such delivery of such Form 10-Q if
it shall have timely made such Form 10-Q available on “EDGAR” and shall have
given each Purchaser notice within the time period required for the delivery of
such 10-Q (or 10-K, as the case may be) of such availability on Edgar in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);

 

-16-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(b) Annual Statements — promptly after the same are available and in any event
within 90 days (or such shorter period as is 15 days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof) after the end of each fiscal year of the Company,
duplicate copies of
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP and
accompanied
(A) by an opinion thereon of an independent registered public accounting firm of
recognized international standing, which opinion shall state that such financial
statements present fairly, in all material respects, the consolidated financial
position of the companies being reported upon and their consolidated results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the audit of such registered public accounting firm was performed in
accordance with the standards of the Public Accounting Oversight Board (United
States), and that such audit provides a reasonable basis for such opinion in the
circumstances, and
(B) a report of such registered public accounting firm accountants stating that
they have reviewed this Agreement and stating further whether, in connection
with their audit, they have become aware of any condition or event that then
constitutes a Default or Event of Default or that caused them to believe the
Company failed to comply with the terms, conditions, provisions or conditions of
Sections 9.15 (until the Release Date with respect to any covenant included
therein), 10.3, 10.4, 10.12 and 10.13 in as far as they related to financial and
accounting matters, and if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable to any Purchaser, directly
or indirectly, for any failure to obtain knowledge of any Default or Event of
Default); and

 

-17-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountants’ report described in clause
(B) above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided further that the Company shall be
deemed to have made such delivery of such Form 10-K if it shall have timely made
Electronic Delivery thereof, in which event the Company shall separately deliver
concurrently with such Electronic Delivery, the Accountants’ Certificate;
(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, circular, notice or proxy statement or
similar document (including any form of compliance certificate related to the
Global Credit Facilities and any consolidation working papers) sent by any
Obligor or (so long as the Existing Note Purchase Agreement remains in effect in
the case of a Subsidiary that is not an Obligor) any Subsidiary to its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by any Obligor or any
Subsidiary with the SEC or any similar Governmental Authority or securities
exchange and of all press releases and other statements made available generally
by any Obligor to the public concerning developments that are Material; provided
that the Company shall be deemed to have made deliveries required under this
Section 7.1(c)(ii) if it shall have timely made Electronic Delivery thereof
(with notice of such Electronic Delivery to each of the holders of Notes within
five (5) Business Days of the filing thereof);
(d) Notice of Default or Event of Default or Litigation or Arbitration —
(i) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Obligors are taking or propose to take with respect
thereto; and
(ii) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of any current, threatened or pending litigation,
arbitration or administrative proceedings which has, or would, if adversely
determined have, a Material Adverse Effect, a written notice specifying the
details of such litigation, arbitration or administrative proceeding.

 

-18-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(e) Employee Benefit Matters — promptly and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that any
Obligor or an ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or
(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;
(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of any Obligor to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes, including information readily available to any Obligor
explaining such Obligor’s financial statements if such information has been
requested by the SVO in order to assign or maintain a designation of the Notes;
and
(h) Quarterly Consolidating Working Papers — For so long as Section 9.15 is
applicable (with respect to Section 9.12 under the Existing Note Purchase
Agreement), within 45 days after the end of each quarterly fiscal period in each
fiscal year of the Company (other than the last quarterly fiscal period of each
such fiscal year which shall be within 90 days after the end of such fiscal
year), copies of unaudited consolidating working papers for each Subsidiary
Guarantor providing the information necessary to determine the Obligors’
compliance with Section 9.15 (with respect to Section 9.12 under the Existing
Note Purchase Agreement) hereof.

 

-19-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth:
(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 9.10, 9.15 (until the Release Date with respect to any
covenant included therein), 10.3 through and including 10.6, 10.8, 10.12 and
10.13, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and
(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Obligors
and their Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of any Obligor or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Obligors shall have taken or
proposes to take with respect thereto.
Section 7.3. Visitation. The Obligors shall permit the representatives of each
holder of Notes that is an Institutional Investor:
(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Obligors, to visit the
principal executive office of the Obligors, to discuss the affairs, finances and
accounts of the Obligors and their Subsidiaries with any Obligor’s officers, and
(with the consent of the Obligors, which consent will not be unreasonably
withheld) their independent public accountants, and (with the consent of the
Obligors, which consent will not be unreasonably withheld) to visit the other
offices and properties of any Obligor and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
(b) Default — if a Default or Event of Default then exists, at the expense of
the Obligors to visit and inspect any of the offices or properties of any
Obligor or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Obligors
authorize said accountants to discuss the affairs, finances and accounts of the
Obligors and their Subsidiaries), all at such times and as often as may be
requested.

 

-20-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 7.4. Limitation on Disclosure Obligation. The Obligors shall not be
required to disclose the following information pursuant to Section 7.1(d)(ii),
7.1(g) or 7.3:
(a) information that the Obligors determine after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 21, it would be prohibited from disclosing by applicable
law or regulations without making public disclosure thereof; or
(b) information that, notwithstanding the confidentiality requirements of
Section 21, the Obligors are prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliate
binding upon the Obligors and not entered into in contemplation of this clause
(b), provided that the Obligors shall use commercially reasonable efforts to
obtain consent from the party in whose favor the obligation of confidentiality
was made to permit the disclosure of the relevant information and provided
further that the Obligors have received a written opinion of counsel confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement.
Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Obligors will provide such holder with a written
opinion of counsel (which may be addressed to the Obligors) relied upon as to
any requested information that the Obligors are prohibited from disclosing to
such holder under circumstances described in this Section 7.4.
Section 8. Payment and Prepayment of the Notes.
Section 8.1. Required Prepayments. The Company will prepay the Notes at par and
without payment of the Make-Whole Amount or any premium on the dates and in the
amounts set forth in Schedule 8.1 hereto, provided that upon any partial
prepayment of the Notes pursuant to Sections 8.2, 8.3, 8.4 or 8.9, the principal
amount of each required prepayment of the Notes becoming due under this
Section 8.1 on and after the date of such prepayment shall be reduced in the
same proportion as the aggregate unpaid principal amount of the Notes is reduced
as a result of such prepayment.
Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part, of the Notes, in a minimum principal amount of not less than
$1,000,000, and integral multiples of $100,000 thereafter in the case of a
partial prepayment, at 100% of the principal amount so prepaid plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 5 days and not
more than 30 days prior to the

 

-21-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

date fixed for such prepayment. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.5), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date. In the event the Company shall incorrectly
compute the Make-Whole Amount payable in connection with any Note to be prepaid
pursuant to this Section 8.2, the holder of such Note shall not be bound by such
incorrect computation, but instead, shall be entitled to receive an amount equal
to the correct Make-Whole Amount, if any, computed in compliance with the terms
of this Agreement.
Section 8.3. Prepayment for Tax Reasons. If at any time as a result of a Change
in Tax Law (as defined below) the Company is or becomes obligated to make any
Additional Payments (as defined below) in respect of any payment of interest on
account of any of the Notes in an aggregate amount for all affected Notes equal
to 5% or more of the aggregate amount of such interest payment on account of all
of the Notes, the Company may give the holders of all affected Notes irrevocable
written notice (each, a “Tax Prepayment Notice") of the prepayment of such
affected Notes on a specified prepayment date (which shall be a Business Day not
less than 30 days nor more than 60 days after the date of such notice) and the
circumstances giving rise to the obligation of the Company to make any
Additional Payments and the amount thereof and stating that all of the affected
Notes shall be prepaid on the date of such prepayment at 100% of the principal
amount so prepaid together with interest accrued thereon to the date of such
prepayment plus an amount equal to the Modified Make-Whole Amount for each such
Note, except in the case of an affected Note if the holder of such Note shall,
by written notice given to the Company no more than 20 days after receipt of the
Tax Prepayment Notice, reject such prepayment of such Note (each, a “Rejection
Notice"). Such Tax Prepayment Notice shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Modified Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. The
form of Rejection Notice shall also accompany the Tax Prepayment Notice and
shall state with respect to each Note covered thereby that execution and
delivery thereof by the holder of such Note shall operate as a permanent waiver
of such holder’s right to receive the Additional Payments arising as a result of
the circumstances described in the Tax Prepayment Notice in respect of all
future payments of interest on such Note (but not of such holder’s right to
receive any Additional Payments that arise out of circumstances not described in
the Tax Prepayment Notice or which exceed the amount of the Additional Payment
described in the Tax Prepayment Notice), which waiver shall be binding upon all
subsequent transferees of such Note. The Tax Prepayment Notice having been given
as aforesaid to each holder of the affected Notes, the principal amount of such
Notes together with interest accrued thereon to the date of such prepayment plus
the Modified Make-Whole Amount shall become due and payable on such prepayment
date, except in the case of Notes the holders of which shall timely give a
Rejection Notice as aforesaid. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of a Note being so prepaid a certificate of
a Senior Financial Officer specifying the calculation of such Modified
Make-Whole Amount as of such prepayment date. In the event the Company shall
incorrectly compute the Modified Make-Whole Amount payable in connection with
any Note to be prepaid pursuant to this Section 8.3, the holder of such Note
shall not be bound by such incorrect computation, but instead, shall be entitled
to receive an amount equal to the correct Modified Make-Whole Amount, if any,
computed in compliance with the terms of this Agreement.

 

-22-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

No prepayment of the Notes pursuant to this Section 8.3 shall affect the
obligation of the Company to pay Additional Payments in respect of any payment
made on or prior to the date of such prepayment. For purposes of this
Section 8.3, any holder of more than one affected Note may act separately with
respect to each affected Note so held (with the effect that a holder of more
than one affected Note may accept such offer with respect to one or more
affected Notes so held and reject such offer with respect to one or more other
affected Notes so held).
The Company may not offer to prepay or prepay Notes pursuant to this Section 8.3
(a) if a Default or Event of Default then exists, (b) until the Company shall
have taken commercially reasonable steps to mitigate the requirement to make the
related Additional Payments or (c) if the obligation to make such Additional
Payments directly results or resulted from actions taken by the Company or any
Subsidiary (other than actions required to be taken under applicable law), and
any Tax Prepayment Notice given pursuant to this Section 8.3 shall certify to
the foregoing and describe such mitigation steps, if any.
For purposes of this Section 8.3: “Additional Payments” means additional amounts
required to be paid to a holder of any Note pursuant to Section 13 by reason of
a Change in Tax Law; and a “Change in Tax Law” means (individually or
collectively with one or more prior changes) (i) an amendment to, or change in,
any law, treaty, rule or regulation of the British Virgin Islands after the date
of the Closing, or an amendment to, or change in, an official interpretation or
application of such law, treaty, rule or regulation of the British Virgin
Islands after the date of the Closing, which amendment or change is in force and
continuing and meets the opinion and certification requirements described below
or (ii) in the case of any other jurisdiction that becomes a Taxing Jurisdiction
with respect to the Company after the date of the Closing, an amendment to, or
change in, any law, treaty, rule or regulation of such jurisdiction, or an
amendment to, or change in, an official interpretation or application of such
law, treaty, rule or regulation, in any case after such jurisdiction shall have
become a Taxing Jurisdiction with respect to the Company, which amendment or
change is in force and continuing and meets such opinion and certification
requirements. No such amendment or change shall constitute a Change in Tax Law
unless the same would in the opinion of the Company (which shall be evidenced by
an Officer’s Certificate of the Company and supported by a written opinion of
counsel having recognized expertise in the field of taxation in the Taxing
Jurisdiction, both of which shall be delivered to all holders of the Notes prior
to or concurrently with the Tax Prepayment Notice in respect of such Change in
Tax Law) affect the deduction or require the withholding of any Tax imposed by
such Taxing Jurisdiction on any payment payable on the Notes.

 

-23-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 8.4. Prepayment of Notes upon Change of Control.
(a) Condition to Company Action. Within fifteen (15) Business Days after a
Responsible Officer has knowledge of the occurrence of a Change of Control, the
Company shall have given to each holder of Notes written notice containing and
constituting an offer to prepay Notes as described in subparagraph (b) of this
Section 8.4, accompanied by the certificate described in subparagraph (e) of
this Section 8.4.
(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.4 shall be an offer to prepay, in accordance
with and subject to this Section 8.4, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on the date specified in such offer (the “Proposed Prepayment
Date") that is not less than 30 days and not more than 60 days after the date of
such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the first Business Day which is at
least 45 days after the date of such offer).
(c) Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.4 by causing a notice of such acceptance to be
delivered to the Company at least 15 days prior to the Proposed Prepayment Date.
A failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.4 shall be deemed to constitute a rejection of such offer by such
holder.
(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.4 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount. The prepayment shall be made on the Proposed Prepayment Date.
(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.4 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.4; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Proposed Prepayment Date; (v) that the conditions of this Section 8.4 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control.
Section 8.5. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Sections 8.1 and 8.2, the principal amount
of the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
Section 8.6. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount or Modified Make-Whole
Amount, if any. From and after such date, unless the Company shall fail to pay
such principal amount when so due and payable, together with the interest and
Make-Whole Amount or Modified Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

-24-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 8.7. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
Section 8.8. Make-Whole Amount and Modified Make-Whole Amount. The terms
“Make-Whole Amount” and “Modified Make-Whole Amount” means, with respect to any
Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal, provided that neither the Make-Whole
Amount nor the Modified Make-Whole Amount may in any event be less than zero.
For the purposes of determining the Make-Whole Amount, the following terms have
the following meanings:
“Applicable Percentage” In the case of a computation of the Modified Make-Whole
Amount for purposes of Section 8.3 means 1.00% (100 basis points), and in the
case of a computation of the Make-Whole Amount for any other purpose means .50%
(50 basis points).
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or 8.3 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

-25-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of the (x) Applicable Percentage plus (y) the yield to maturity implied
by (i) the yields reported as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1 on Bloomberg Financial Markets for the most recently issued
actively traded on the run U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
U.S. Treasury securities having a constant maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. In the case of
each determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2, 8.3 or 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
8.3 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

-26-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 8.9. Prepayment in Connection with Sales of Assets. If the Company makes
an offer to prepay the Notes pursuant to Section 10.8, the Company will give
written notice thereof to the holders of all outstanding Notes, which notice
shall (i) refer specifically to this Section 8.9 and describe in reasonable
detail the Disposition giving rise to such offer to prepay the Notes, (ii)
specify the principal amount of each Note being offered to be prepaid which
amount shall be allocated among all of the Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
not theretofore called for prepayment, (iii) specify a date not less than
30 days and not more than 60 days after the date of such notice (the
“Disposition Prepayment Date") and specify the Disposition Response Date (as
defined below), and (iv) offer to prepay on the Disposition Prepayment Date the
amount specified in (ii) above with respect to each Note together with interest
accrued thereon to the Disposition Prepayment Date. Each holder of a Note shall
notify the Company of such holder’s acceptance or rejection of such offer by
giving written notice of such acceptance or rejection to the Company (provided,
however, that any holder who fails to so notify the Company shall be deemed to
have rejected such offer) on a date at least 5 days prior to the Disposition
Prepayment Date (such date 5 days prior to the Disposition Prepayment Date being
the “Disposition Response Date"), and the Company shall prepay on the
Disposition Prepayment Date the amount specified in (ii) above with respect to
each Note held by the holders who have accepted such offer in accordance with
this Section 8.9.
Section 9. Affirmative Covenants.
Each Obligor, jointly and severally, covenants that so long as any of the Notes
are outstanding:
Section 9.1. Compliance with Law. Without limiting Section 10.10, the Obligors
will, and will cause each of their Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2. Insurance. The Obligors will, and will cause each of their
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3. Maintenance of Properties. The Obligors will, and will cause each
of their Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Obligors or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Obligors have concluded that
such discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

-27-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 9.4. Payment of Taxes and Claims. The Obligors will, and will cause each
of their Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of any Obligor or any Subsidiary,
provided that no Obligor nor any Subsidiary need pay any such tax, assessment,
charge or levy if (i) the amount, applicability or validity thereof is contested
by such Obligor or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Obligors or a Subsidiary has established
adequate reserves therefor in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Company) on the
books of such Obligor or such Subsidiary or (ii) the non-filing and nonpayment
of all such taxes, assessments, charges and levies in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
Section 9.5. Corporate Existence, Etc. Except as permitted by Sections 10.7 and
10.8 and not prohibited by the next sentence in the case of any Subsidiary
Guarantor, the Obligors will at all times preserve and keep in full force and
effect their corporate existence. Except as permitted by Sections 10.7 and 10.8,
the Obligors will at all times preserve and keep in full force and effect the
existence of each of their Subsidiaries (except that (i) Subsidiaries which are
not members of the South African Group may (A) merge into an Obligor and
(B) amalgamate with entities that concurrently therewith become Obligors
pursuant to Section 9.10 and (ii) Subsidiaries which are members of the South
African Group (other than Pyramid Freight BVI) may merge with other members of
the South African Group (other than Pyramid Freight BVI)) and all rights and
franchises of the Obligors and their Subsidiaries unless, in the good faith
judgment of the Obligors, the termination of or failure to preserve and keep in
full force and effect such existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.
Section 9.6. Books and Records. The Obligors will, and will cause each of their
Subsidiaries to, maintain proper books of record and account in conformity with
applicable generally accepted accounting principles and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over such Obligor or such Subsidiary, as the case may be.
Section 9.7. Priority of Obligations. The Obligors will ensure that their
payment obligations under the Financing Agreements will at all times rank at
least pari passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Obligors, including, without limitation, the
respective obligations of the Company and the Subsidiary Guarantors under
(i) the Existing Financing Agreements, (ii) the Global Credit Facilities and
(iii) any other Primary Credit Facility. Notwithstanding the foregoing, in the
event that the Company is required to cash collateralize the letters of credit
under the Global Credit Facilities, the Company may provide up to
U.S.$15,000,000 (or its equivalent in any other currency) as cash collateral to
collateralize such letters of credit without providing collateral to the holders
of the Notes, provided no Event Default has occurred or would result from the
provision of such cash collateral.
Section 9.8. [Reserved].

 

-28-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 9.9. Dividend Capture from South Africa. The Obligors will ensure that
cash distributions are made to Pyramid Freight BVI in accordance with the
general distribution principles applied by the Company in respect of cash
distributions made out of South Africa taking into account at any time the
requirements of any applicable South African exchange control regulations, the
local financial needs of the South African Group and any projected financial
requirements of the South African Group.
Section 9.10. Additional Obligors. (a) The Company will cause any Subsidiary of
the Company, whether now owned or hereafter formed or acquired, that becomes a
borrower, guarantor or obligor with respect to, or otherwise provides credit
support for, any Material Indebtedness, substantially concurrently to become a
Subsidiary Guarantor (an “Additional Guarantor") under the Subsidiary Guarantee
Agreement by executing a joinder agreement to this Agreement in the form set out
in Part 1 of Exhibit 9.10 (the “Joinder Agreement") and in any such event the
Company will cause such Subsidiary to deliver the relevant documents and
evidence listed in Part 2 of Exhibit 9.10.
(b) As from the date of the Joinder Agreement, the relevant Subsidiary shall
become an Obligor and Subsidiary Guarantor under this Agreement.
(c) The Company agrees that:
(i) within 10 days following execution of a Joinder Agreement it will provide at
least one original and to each holder a copy of that Joinder Agreement (with
evidence as to payment of any applicable stamp duty or similar tax); and
(ii) immediately on execution of any such Joinder Agreement it will provide to
each holder a legal opinion (from legal counsel approved by the Required Holders
acting reasonably) confirming (1) the due execution and delivery of such Joinder
Agreement, and the validity and enforceability of the obligations of the
relevant Subsidiary Guarantor under such Joinder Agreement and this Agreement
subject to such exceptions, assumptions and qualifications as are substantially
similar to those delivered with respect to the obligations of the Subsidiary
Guarantors as of the date of Closing and (2) such other matters as the Required
Holders may reasonably request so long as such opinions are substantially
similar in scope to the opinions delivered in connection with the Closing of
this Agreement. The Company shall cause such additional Subsidiary Guarantor to
deliver such other closing showings as may be reasonably requested by the
Required Holders substantially similar in scope to the closing showings
delivered by the original Subsidiary Guarantors at the Closing.
Notwithstanding the foregoing, each of (i) the South African Subsidiaries (other
than Pyramid Freight BVI to the extent permitted pursuant to Section 23.32
hereunder), to the extent that they do not become an obligor or guarantor under
any Global Credit Facility or the Existing Financing Agreements, (ii) UTi
Logistics Israel Limited (“UTi Israel"), so long as UTi Israel is not a
Wholly-Owned Subsidiary of the Company and to the extent it does not become an
obligor or guarantor under any Global Credit Facility or the Existing Financing
Agreements, and (iii) any other Subsidiary to the extent it does not become an
obligor or guarantor under any Global Credit Facility or the Existing Financing
Agreements and to the extent not permitted by applicable law to execute and
deliver a Joinder Agreement to become a Subsidiary Guarantor, shall not be
required to deliver a Joinder Agreement hereunder.

 

-29-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 9.11. Release of Subsidiary Guarantors; Substitution of Subsidiary
Guarantors. Upon notice by the Company to each holder of a Note (which notice
shall contain a certification by the Company as to the applicable matters
specified below), a Subsidiary shall cease to be an Obligor under this Agreement
(i) if such Subsidiary has been, or will be concurrently, liquidated, dissolved
or otherwise disposed of, or otherwise ceases to exist by way of merger or
otherwise, in each case to the extent not prohibited by this Agreement or
(ii) in connection with the execution and delivery of a Joinder Agreement from a
successor Subsidiary and compliance with Section 9.10, provided, that, both
immediately before and after giving effect to any such release (and execution
and delivery of such Joinder Agreement, if any) no Default or Event of Default
shall have occurred and be continuing, or would have existed, on a pro forma
basis, if such release (and Joinder Agreement, if any) had been effective as of
the end of the most recent fiscal quarter.
Notwithstanding anything to the contrary in this Agreement, no Subsidiary
Guarantor will be released from its obligations as an Obligor under this
Agreement unless concurrently with such release one or more replacement
Subsidiary Guarantors are added to this Agreement pursuant to Section 9.10 that
have total assets and earnings before interest, taxes, depreciation and
amortization in each case no less than those of the Subsidiary Guarantor being
released and are located in jurisdictions reasonably acceptable to the Required
Holders.
Section 9.12. Group Structure. The Company will maintain its group structure in
accordance with the group structure chart set forth in Schedule 5.4, except for
changes which, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. In no event shall any Subsidiary incorporated
in any country other than South Africa be owned directly or indirectly by any
member of the South African Group except that special purpose entities formed on
terms reasonably satisfactory to the Required Holders which do not have any
Indebtedness which is recourse to the Company or any Subsidiary (other than a
member of the South African Group or Pyramid Freight BVI) may be owned by a
member of the South African Group.
Section 9.13. CASS Agreement. The Company will ensure that all amounts payable
under the CASS Agreement are promptly paid when due unless such payment is being
diligently contested in good faith by a member of the Group by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted accounting principles of the relevant member of the Group have been set
aside on its books.

 

-30-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 9.14. Additional Restrictions. If at any time the Company or any
Subsidiary Guarantor is a party to or shall enter into any agreement, instrument
or other document with respect to any Indebtedness that provides for more than
U.S.$15,000,000 (or its equivalent in any other currency) in principal amount of
borrowings or availability, including, without limitation, any agreement
existing on the date of Closing (a “Reference Agreement"), or any amendment or
modification to any such Reference Agreement (or waiver or consent modifying the
terms of any Reference Agreement), which Reference Agreement includes financial
covenants (whether expressed in ratios or as numerical or dollar thresholds in
respect of future financial performance or condition), including such financial
covenants which are expressed as “events of default”, in each case which are not
otherwise included in this Agreement (herein referred to as “New Covenants") or
which would be more beneficial to the holders of the Notes than relevant similar
covenants or like provisions contained in this Agreement (herein referred to as
“Improved Covenants” and, together with New Covenants, “Additional Covenants"),
then such Additional Covenants and all related provisions and definitions shall
be deemed incorporated by reference into Section 7.2(a), Section 10 and Section
11(c) of this Agreement, mutatis mutandi, as if set forth fully in this
Agreement. The Company shall:
(1) provide a copy of such Additional Covenants and all related provisions and
definitions to the holders of the Notes promptly upon entering into the
Reference Agreement or the relevant amendment or modification thereof (if
entered into after the date hereof), including with such copy a notice to the
holders of the date on which such Additional Covenants became or will become
effective, provided that the failure of the Company to provide a copy of such
Additional Covenants to the holders shall not adversely affect the automatic
incorporation of the Additional Covenants into this Agreement as provided above
in this Section 9.14; and
(2) as promptly as possible following delivery of such copy, provide the draft
of a statement of incorporation (a “Memorialization") to be executed by the
Company and the holders, which Memorialization shall set out the terms of the
Additional Covenants and related provisions and definitions as incorporated into
this Agreement, with all appropriate changes required in connection with
incorporating the Additional Covenants mutatis mutandi.
If the Company fails to provide a draft of a Memorialization, then any holder
may produce a draft for the consideration of the Company and the other holders.
Any Memorialization executed and delivered by the Company and by the Required
Holders (or all holders if pursuant to Section 18.1 the relevant amendment would
require the consent of all holders) shall be good and sufficient evidence of the
terms of any such Additional Covenant as incorporated into this Agreement,
provided that the failure of the holders and the Company to execute and deliver
any Memorialization shall not adversely affect the automatic incorporation of
the Additional Covenants into this Agreement as provided above in this
Section 9.14.
If (A) any Additional Covenant that has been incorporated herein pursuant to
this Section 9.14 is subsequently amended or modified in the relevant Reference
Agreement with the effect that such Additional Covenant is made less restrictive
on the Company, such Additional Covenant, as amended or modified, shall not be
deemed incorporated by reference into this Agreement and (B) any Additional
Covenant that has been incorporated herein pursuant to this Section 9.14 is
subsequently removed or terminated from the relevant Reference Agreement or the
Company and its Subsidiary Guarantors are otherwise no longer required to comply
therewith under the relevant Reference Agreement, the Company and its
Subsidiaries, beginning on the effective date such Additional Covenant is
removed or terminated from the relevant Reference Agreement or the Company and
its Subsidiary Guarantors are otherwise no longer required to comply with such
Additional Covenant, shall still remain obligated to comply with such Additional
Covenant hereunder, in each of cases (A) and (B) above, until such time as the
Required Holders have agreed in their sole discretion to amend, modify, remove
or terminate such Additional Covenant to conform to the Reference Agreement.

 

-31-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Notwithstanding the foregoing, the provisions of this Section 9.14 shall not
apply to (i) any of the 2009 Covenants for which adjustments are made to this
Agreement in accordance with Section 9.15 and (ii) any other credit facilities
paid in full and terminated within 10 days of the date of the Closing.
Section 9.15. 2009 Notes Covenants. The Company will comply with each 2009
Covenant as in effect on the date hereof until the Release Date with respect to
such 2009 Covenant and such 2009 Covenants and all related definitions shall be
deemed incorporated by reference into this Agreement, mutatis mutandi, as if set
forth fully in this Agreement. If (a) the Release Date is triggered by the
happening of the event set forth in clause (a) of such definition, and (b) the
Company pays a fee to the holders of the notes under the Existing Note Purchase
Agreement in excess of 15 basis points on the principal amount outstanding under
such Existing Note Purchase Agreement, then within five Business Days after the
effectiveness of such amendment of the Existing Note Purchase Agreement, the
Company shall pay to the holders of the Notes an amount equal to the greater of
(i) U.S.$50,000 or (ii) an amount equal to the amount paid to such holders in
excess of 15 basis points.
Section 9.16. Post-Closing Obligations. Within 20 days from the Closing Date, or
such other date to which the Purchasers expressly agree, the Company, on behalf
of itself, each Spanish Obligor, and the Purchasers shall have formalized the
ratification of the position of the Spanish Obligors as Subsidiary Guarantors
under this Agreement into a public document (escritura pública) for the purposes
of article 517, paragraph 2, number 4 of the Spanish Civil Procedure Law (Ley
1/2000 de 7 de enero, Ley de Enjuiciamiento Civil) (the “Civil Procedural Law")
before a Spanish notary public, at the expense of the Company. Within two
Business Days from the execution of the notarial deed, the Company shall have
supplied to each Purchaser an authorized copy (primera copia autorizada) of that
deed.
Section 10. Negative Covenants.
Each Obligor, jointly and severally, covenants that so long as any of the Notes
are outstanding:
Section 10.1. Transactions with Affiliates. The Obligors will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including, without limitation, the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than the Obligors or another Subsidiary which
is not a member of the South African Group (except for Pyramid Freight BVI with
respect to assets which are and remain assets outside of South Africa)), except
in the ordinary course and pursuant to the reasonable requirements of such
Obligor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Obligors or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

-32-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 10.2. Restricted Payments.
(a) Limitation. The Company will not, and will not permit any of its
Subsidiaries to, at any time, declare or make, or incur any liability to declare
or make, any Restricted Payment unless immediately after giving effect to such
action no Default or Event of Default would exist. The foregoing restriction
shall not apply to (i) payment of Restricted Payments which were declared prior
to the existence of any Default or Event of Default, (ii) Restricted Payments
paid to the Company or any Wholly-Owned Subsidiary or (iii) Restricted Payments
pursuant to agreements entered into to obtain or maintain BBBEE status.
(b) Time of Payment. The Company will not, nor will it permit any of its
Subsidiaries to, authorize a Restricted Payment that is not payable within
60 days of authorization.
Section 10.3. Consolidated Total Debt Coverage. The Company will ensure that the
ratio of Consolidated Total Debt at any time to Consolidated EBITDA for the
Measurement Period then or most recently ended, is not greater than 3.25 to
1.00.
Section 10.4. Priority Debt. The Obligors will not permit Priority Debt at any
time to exceed 15% of Consolidated Net Worth determined as of the end of the
then most recently ended fiscal quarter.
Section 10.5. Liens. The Obligors will not, and will not permit any of their
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom or assign or otherwise convey any right to receive income
or profits, except:
(a) any Lien arising by operation of law (other than in connection with ERISA)
and in the ordinary course of business;
(b) Liens for taxes, assessments or other governmental charges or levies which
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;
(c) attachments, appeal bonds, judgments and other similar Liens for sums not
exceeding in aggregate U.S.$5,000,000 (or its equivalent in any other currency)
arising in connection with any court or similar proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
(d) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any member of the Group;

 

-33-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(e) any Lien in favor of CASS arising under the CASS Agreement in the ordinary
course of business;
(f) any Lien arising as a result of a Capital Lease permitted to exist under
Section 10.13 in an amount not to exceed U.S.$90,000,000 (or its equivalent in
any other currency) at any one time;
(g) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that (i) any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired and (ii) the aggregate principal amount of all Indebtedness
secured by any such Liens shall not, at any time, exceed 15% of Consolidated
Tangible Assets;
(h) any Lien comprising a netting or set-off arrangement entered into by a
member of the Group in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances;
(i) any Lien in column 11 (Security) of Schedule 5.15 securing Indebtedness
otherwise permitted hereunder and any refinancings or renewals thereof;
(j) Liens securing obligations of a Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) to the Company or to another Subsidiary
(other than a member of the South African Group or Pyramid Freight BVI); and
Liens securing obligations of a member of the South African Group or Pyramid
Freight BVI (to the extent that such Liens attach only to assets located in
South Africa) to another member of the South African Group or Pyramid Freight
BVI;
(k) any Lien constituted by the Cession in Security Agreement and, in respect of
any Subsidiary formed under the laws of New Zealand, any “security interest” as
defined in section 17(1)(b) of the Personal Property Securities Act 1999
(NZ) which does not secure payment or performance of any obligation;
(l) any Lien on an asset, or an asset of any person, acquired by a member of the
Group after the date of this Agreement, provided that (i) the aggregate amount
covered by any such Lien does not exceed U.S.$10,000,000 (or its equivalent in
any other currency) at any time, (ii) such Lien is only in place for the period
of six (6) months from the date of acquisition and (iii) the principal amount
secured by that Lien has not been incurred or increased in contemplation of, or
since, the acquisition;
(m) any arrangement constituted by retention of title in connection with the
acquisition of goods from a supplier provided the goods are acquired in the
ordinary course of business on the normal commercial terms of the supplier,
which terms must not provide for retention of title when all goods supplied have
been paid for in full; and

 

-34-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(n) if and so long as on the date such Liens are granted no Default or Event of
Default exists hereunder or would result hereunder, including, without
limitation, under Section 10.4, Liens securing Indebtedness of the Company or
any Subsidiary in addition to those described in clauses (a) through (m) above.
For the purposes of this Section 10.5, any Person becoming a Subsidiary after
the date of this Agreement shall be deemed to have incurred all of its then
outstanding Liens at the time it becomes a Subsidiary, and any Person extending,
renewing or refunding any Indebtedness secured by any Lien shall be deemed to
have incurred such Lien at the time of such extension, renewal or refunding.
Notwithstanding the foregoing or any other provision of this Agreement, the
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on any assets of the Company or any
Subsidiary securing any Primary Credit Facility except as set forth in the
second sentence of Section 9.7, unless the Notes are also concurrently equally
and ratably secured pursuant to documentation, including, without limitation, an
intercreditor agreement, reasonably satisfactory to the Required Holders.
Section 10.6. Subsidiary Indebtedness. In addition to and not in limitation of
any other applicable restrictions herein, including Sections 10.3 and 10.4, the
Company will not, at any time, permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee, have outstanding, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness other
than:
(a) Indebtedness of members of the South African Group (other than Pyramid
Freight BVI) not to exceed 800,000,000 South African Rand (or its equivalent in
any other currency) at any time; and, Indebtedness consisting solely of put
rights or mandatorily redeemable interests with respect to equity issued by any
member of the South African Group to enable such Subsidiary to maintain BBBEE
status;
(b) any unsecured Indebtedness of any Subsidiary Guarantor consisting of direct
obligations or Guaranties;
(c) Indebtedness of any Subsidiary of the Company (other than a member of the
South African Group or Pyramid Freight BVI) in an aggregate amount not to exceed
U.S.$60,000,000 (or its equivalent in any other currency) at any time;
(d) Indebtedness incurred under any Capital Lease permitted to exist under
Section 10.13 in an amount not to exceed U.S.$90,000,000 (or its equivalent in
any other currency) at any one time;
(e) Indebtedness of a Subsidiary (other than a member of the South African Group
or Pyramid Freight BVI) owed to an Obligor or a Wholly-Owned Subsidiary (other
than a member of the South African Group or Pyramid Freight BVI);

 

-35-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(f) Indebtedness owed by a member of the South African Group or Pyramid Freight
BVI to another member of the South African Group or Pyramid Freight BVI;
(g) unsecured Indebtedness of any Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) owed to a member of the South African
Group or Pyramid Freight BVI so long as such Indebtedness is contractually
subordinated to such Subsidiary Guarantors’ obligations hereunder on terms
reasonably satisfactory to the Required Holders;
(h) unsecured Indebtedness of a member of the South African Group or Pyramid
Freight BVI owed to the Company or a Subsidiary (other than a member of the
South African Group or Pyramid Freight BVI) in an amount not to exceed the
lesser of (i) until the Release Date as a result of the circumstances set forth
in clause (b) thereof, the amount permitted under the Existing Note Purchase
Agreement or (ii) U.S.$10,000,000 (or its equivalent in any other currency);
(i) secured Indebtedness of any Subsidiary to the extent that the Lien securing
such Indebtedness would be permitted pursuant to Section 10.5(g) or 10.5(h);
(j) Indebtedness under earnout arrangements in an aggregate amount of up to
U.S.$65,000,000 (or its equivalent in any other currency) at any one time to the
extent such indebtedness remains contingent in accordance with the terms of the
earnout arrangements;
(k) any Indebtedness incurred under the Financing Agreements;
(l) existing Indebtedness in an amount not to exceed U.S.$55,000,000 of Pyramid
Freight BVI to Goddard Company Limited; and
(m) Indebtedness of a Subsidiary in addition to that otherwise permitted by the
foregoing provisions, provided that on the date such Subsidiary incurs or
otherwise becomes liable with respect to any such Indebtedness, and immediately
after giving effect to the incurrence thereof, no Default or Event of Default
exists hereunder, including, without limitation, under Section 10.4.
For the purpose of this Section 10.6, any Person becoming a Subsidiary after the
date of the Closing shall be deemed, at the time it becomes such a Subsidiary,
to have incurred all of its then outstanding Indebtedness.

 

-36-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 10.7. Merger, Consolidation, Etc. The Company will not consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:
(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation, limited liability company or other legal entity organized
and existing under the laws of the United States or any State thereof (including
the District of Columbia) or any other Permitted Jurisdiction, and, if the
Company is not such corporation, limited liability company or other legal
entity, (i) such corporation, limited liability company or other legal entity
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and the Notes and (ii) such corporation, limited liability
company or other legal entity shall have caused to be delivered to each holder
of any Notes an opinion of internationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Required Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof; and
(b) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation, limited liability company or other legal entity that shall
theretofore have become such in the manner prescribed in this Section 10.7 from
its liability under this Agreement or the Notes.
Section 10.8. Sale of Assets. Except as permitted by Section 10.7, the Obligors
will not, and will not permit any Subsidiary to, sell, lease, transfer or
otherwise dispose of, including by way of merger (collectively, a
“Disposition"), any assets, including capital stock of Subsidiaries, in one or a
series of transactions, to any Person, other than:
(a) Dispositions in the ordinary course of business;
(b) Dispositions by a Subsidiary to the Company or a Wholly-Owned Subsidiary
which is not a member of the South African Group or Pyramid Freight BVI and
Dispositions by a Subsidiary which is a member of the South African Group to a
Subsidiary which is a member of the South African Group or Pyramid Freight BVI;
(c) Dispositions not otherwise permitted by clause (a) or (b) of this
Section 10.8, provided that (i) the aggregate net book value of all assets so
disposed of in any twelve-month period pursuant to this Section 10.8(c) does not
exceed 10% of Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter and (ii) after giving effect to such transaction, no
Default or Event of Default shall exist; and
(d) Dispositions of stock or other interests or securities, by way of merger or
otherwise, of a member of the South African Group to another Person in order to
obtain or maintain BBBEE status.

 

-37-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

The Obligors may, or may permit a Subsidiary to, make a Disposition and the
assets subject to such Disposition shall not be subject to or included in the
foregoing limitation and computation contained in clause (c)(i) of the preceding
sentence if:
(A) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are reinvested in
productive assets to be used in the existing business of the Company or a
Subsidiary which is not (i) a member of the South African Group or (ii) Pyramid
Freight BVI (to the extent such assets are in South Africa) and (y) in the case
of a Disposition by a Person who is a member of the South African Group, the net
proceeds from such Disposition are reinvested in productive assets to be used in
the existing business of the Company or a Subsidiary; or
(B) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are applied to the
payment or prepayment of Senior Indebtedness, including an offer to prepay the
Notes on a pro rata basis with other Senior Indebtedness of the Company or any
Subsidiary which is not a member of the South African Group or Pyramid Freight
BVI (other than Senior Indebtedness in respect of any revolving credit or
similar credit facility providing the Company or any Subsidiary with the right
to obtain loans or other extensions of credit from time to time, except to the
extent that in connection with such payment of Senior Indebtedness the available
credit under such credit facility is permanently reduced by an amount not less
than the amount of such proceeds applied to the payment of Senior Indebtedness)
and (y) in the case of a Disposition by a Person who is a member of the South
African Group, the net proceeds from such Disposition are applied to the payment
or prepayment of Indebtedness of the Company or any Subsidiary owing to any
Person that is not a Subsidiary or Affiliate and which is not expressed to be
junior or subordinate to any other Indebtedness of the Company or Subsidiary
(other than Indebtedness in respect of any revolving credit or similar facility
except to the extent that such facility is permanently reduced).
For purposes of foregoing clause (B)(x), the Company shall offer to prepay the
Notes in accordance with Section 8.9 hereof. For purposes of the foregoing
clauses (A) and (B), to the extent that the assets that are disposed of are
assets owned by a Person other than a member of the South African Group or
Pyramid Freight BVI, the proceeds of such Disposition shall only be applied to
acquire assets, or prepay debt of, an Obligor or a Subsidiary which is not a
member of the South African Group or Pyramid Freight BVI.
Notwithstanding the foregoing, at the time of any Disposition and after giving
effect thereto, in no event shall Consolidated Total Assets of the Company and
its Subsidiaries (other than the South African Group and Pyramid Freight BVI)
constitute less than 50% of Consolidated Total Assets.
Section 10.9. Line of Business. The Obligors will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Obligors and their Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Obligors and their Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.

 

-38-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 10.10. Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
if such investments, dealings or transactions would cause any holder of a Note
to be in violation of any laws or regulations that are applicable to such
holder.
Section 10.11. Subsidiaries in South Africa. No Subsidiary of the Company
incorporated in South Africa may become an obligor or guarantor under the Global
Credit Facilities or Existing Financing Agreements. Neither the Company nor any
Subsidiary of the Company (other than the South African Group (exclusive of
Pyramid Freight BVI)) may become an obligor or guarantor under the South African
Facilities. Except as permitted by Section 10.6 or otherwise outstanding on the
date hereof, the Obligors will not at any time have any Indebtedness outstanding
which is owed to a member of the South African Group or Pyramid Freight BVI.
Section 10.12. Minimum Debt Service Ratio. The Company will not permit the Debt
Service Ratio to be, as of the end of any Measurement Period, less than 2.50 to
1.00.
Section 10.13. Capital Leases. Capital Leases of the Company and its
Subsidiaries will not, at any time, exceed in the aggregate (i) U.S.$90,000,000
(or its equivalent in any other currency) plus (ii) at all times after the later
to occur of June 30, 2012 or the Release Date pursuant to clause (b) of the
definition thereof, such amounts as the Company and its Subsidiaries are
permitted to have outstanding pursuant to Section 10.4 hereof.
Section 11. Events of Default.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a) any Obligor defaults in the payment of any principal or Make-Whole Amount or
Modified Make-Whole Amount, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or
(b) any Obligor defaults in the payment of any interest on any Note or any
amount payable pursuant to Section 13 for more than five Business Days after the
same becomes due and payable; or
(c) (i) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in Section 23, or (ii) any Obligor defaults in the
performance of or compliance with any term contained in Section 7.1(d) or
Sections 9.15, 10.2 through and including 10.8, 10.12 and 10.13; or
(d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) any
Obligor receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

 

-39-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in any Financing Agreement or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
(f) (i) any Obligor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least U.S.$10,000,000 (or its equivalent in the
relevant currency of payment) until such time as the Existing Note Purchase
Agreement has been terminated and U.S.$15,000,000 (or its equivalent in the
relevant currency of payment) at all times thereafter beyond any period of grace
provided with respect thereto, or (ii) any Obligor or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
U.S.$10,000,000 (or its equivalent in the relevant currency of payment) until
such time as the Existing Note Purchase Agreement has been terminated and
U.S.$15,000,000 (or its equivalent in the relevant currency of payment) at all
times thereafter or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) any
Obligor or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least U.S.$10,000,000 (or its
equivalent in the relevant currency of payment) until such time as the Existing
Note Purchase Agreement has been terminated and U.S.$15,000,000 (or its
equivalent in the relevant currency of payment) at all times thereafter, or
(y) one or more Persons have the right to require any Obligor or any Subsidiary
so to purchase or repay such Indebtedness other than (in the case of each of
clauses (i) through (iii) immediately above) Indebtedness consisting of Capital
Leases if the non-payment of such Indebtedness has resulted from the loss of the
asset which is subject to the Capital Lease to the extent the obligations under
that Capital Lease are covered by insurance; or
(g) any Obligor or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, winding-up, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, winding-up, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment, composition or arrangement for the
benefit of its creditors, (iv) consents to the appointment of a liquidator,
custodian, receiver, administrative receiver or administrator, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

-40-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any of its Significant
Subsidiaries, a liquidator, custodian, receiver, administrative receiver or
administrator, trustee or other officer with similar powers with respect to it
or with respect to any substantial part of its assets or property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of any Obligor or any of its
Significant Subsidiaries, or any such petition shall be filed against any
Obligor or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
(i) any event occurs with respect to any Obligor or any Significant Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 11(g) or (h), including but not limited to, (x) a Dutch
Obligor being declared bankrupt (failliet verklaard) or dissolved (ontbonden),
(y) a redressement judiciaire, cession totale de l’entreprise or liquidation
judiciaire under Articles L.620-1 et seq. of the French Commercial Code and
(z) a winding-up, administration or dissolution (and each of those terms) and
including insolvency proceedings (Insolvenzverfahren) in Germany, provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding which most closely corresponds to the
proceeding described in Section 11(g) or (h); or
(j) a final judgment or judgments for the payment of money aggregating in excess
of U.S.$50,000,000 (or its equivalent in the relevant currency of payment) are
rendered against one or more of any Obligor and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
sum of (x) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, plus (y) the amount (if any) by which the
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S.

 

-41-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Plans allocable to such liabilities, shall exceed U.S.$50,000,000 (or its
equivalent in any other currency), (iv) any Obligor or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) any Obligor or any ERISA Affiliate withdraws from
any Multiemployer Plan, (vi) any Obligor or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of any Obligor or any Subsidiary
thereunder, (vii) any Obligor or any Subsidiary fails to administer or maintain
a Non-U.S. Plan in compliance with the requirements of any and all applicable
laws, statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up or (viii) any Obligor or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (viii) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or
(l) an Obligor (other than the Company) is not or ceases to be a Subsidiary of
the Company other than as permitted hereunder.
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
Section 12. Remedies on Default, Etc.
Section 12.1. Acceleration. (a) If an Event of Default with respect to any
Obligor described in Section 11(g), (h) or (i) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to any Obligor, declare all the Notes held by it or them to be
immediately due and payable.

 

-42-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, without limitation, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in any other Financing Agreement, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount or Modified Make-Whole Amount, if any, on any Notes that are
due and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount or Modified Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts that have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 18, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Note or any other Financing Agreement upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 16, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements and any
registration duty.

 

-43-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 12.5. Executive Proceedings.
(a) At the discretion of the holders of the Notes, the ratification of the
position of each Spanish Obligor as a Subsidiary Guarantor under this Agreement
shall be formalized in a Spanish public document (escritura pública), so that it
has the status of a notarial document of loan for all purposes contemplated in
article 517, paragraph 2, number 4 of the Civil Procedural Law.
(b) Upon enforcement, the sum payable by any Spanish Obligor shall be the
principal amount outstanding under all Notes issued hereunder together with all
accrued interest and Make-Whole Amount, if any, on such Notes. For the purposes
of Articles 571 et seq. of the Civil Procedural Law, the Obligors and the
holders of the Notes expressly agree that such balances shall be considered as
due, liquid and payable and may be claimed pursuant to the same provisions of
such law.
(c) For the purposes of Articles 571 et seq. of the Civil Procedural Law, it is
expressly agreed by the Obligors and the holders of the Notes that the
determination of the debt to be claimed through the executive proceedings shall
be effected by the holders of the Notes by means of the appropriate certificate
evidencing the balances shown in the relevant account(s) referred to in
paragraph (b) above. By virtue of the foregoing, to exercise executive action by
the holders of the Notes it will be sufficient to deliver (i) an original
notarial first or authentic copy of this Agreement, (ii) the notarial document
(acta notarial) which incorporates the certificate issued by the holders of the
Notes of the amount due by any Spanish Obligor including an excerpt of the
credits and debits, including the interest applied, which appear in the relevant
account(s) referred to in paragraph (b) above, evidencing that the determination
of the amounts due and payable by the Spanish Obligor has been calculated as
agreed in this Agreement and that such amounts coincide with the balance of such
accounts, and (iii) a notarial document (acta notarial) evidencing that the
Obligors have been served notice of the amount that is due and payable.
(d) The amount of the balances so established shall be notified to the Obligors
in an attestable manner at least three days in advance of exercising the
executive action set out in paragraph (c) above.
(e) The Spanish Obligors hereby expressly authorize the holders of the Notes to
request and obtain certificates and documents, including second or further
copies of the deed in which the ratification of the position of the Spanish
Obligors as Subsidiary Guarantors under this Agreement is formalized, issued by
the notary who has formalized the ratification of the position of the Spanish
Obligors as Subsidiary Guarantors under this Agreement in order to evidence its
compliance with the entries of his registry-book and the relevant entry date for
the purpose of article 517, paragraph 2, number 4 of the Civil Procedural Law.
The cost of such certificates and documents will be for the account of the
Obligors.

 

-44-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 13. Tax Indemnification.
All payments whatsoever under the Financing Agreements will be made by the
Obligors in lawful currency of the United States of America free and clear of,
and without liability for withholding or deduction for or on account of, any
present or future Taxes of whatever nature imposed or levied by or on behalf of
any jurisdiction other than the United States (or any political subdivision or
taxing authority of or in such jurisdiction) (hereinafter a “Taxing
Jurisdiction"), unless the withholding or deduction of such Tax is compelled by
law.
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by any Obligor under
the Financing Agreements, the Obligors will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and pay to each
holder of a Note such additional amounts as may be necessary in order that the
net amounts paid to such holder pursuant to the terms of the Financing
Agreements after such deduction, withholding or payment (including, without
limitation, any required deduction or withholding of Tax on or with respect to
such additional amount), shall be not less than the amounts then due and payable
to such holder under the terms of the Financing Agreements before the assessment
of such Tax, provided that no payment of any additional amounts shall be
required to be made for or on account of:
(a) any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof, including, without limitation, such holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for an Obligor, after the date of the
Closing, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Agreement or the Notes are made to, the Taxing Jurisdiction imposing the
relevant Tax;
(b) any Tax that would not have been imposed but for the delay or failure by
such holder (following a written request by an Obligor) in the filing with the
relevant Taxing Jurisdiction of Forms (as defined below) that are required to be
filed by such holder to avoid or reduce such Taxes (including for such purpose
any refilings or renewals of filings that may from time to time be required by
the relevant Taxing Jurisdiction), provided that the filing of such Forms would
not (in such holder’s reasonable judgment) impose any unreasonable burden (in
time, resources or otherwise) on such holder or result in any confidential or
proprietary income tax return information being revealed, either directly or
indirectly, to any Person and such delay or failure could have been lawfully
avoided by such holder, and provided further that such holder shall be deemed to
have satisfied the requirements of this clause (b) upon the good faith
completion and submission of such Forms (including refilings or renewals of
filings) as may be specified in a written request of an Obligor no later than
60 days after receipt by such holder of such written request (accompanied by
copies of such Forms and related instructions, if any, all in the English
language or with an English translation thereof); or

 

-45-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) any combination of clauses (a) and (b) above;
and provided further that in no event shall the Obligors be obligated to pay
such additional amounts (i) to any holder of a Note not resident in the United
States of America or any other jurisdiction in which an original Purchaser is
resident for tax purposes on the date of the Closing (the “Original
Jurisdiction") in excess of the amounts that the Obligors would be obligated to
pay if such holder had been a resident of the United States of America or the
Original Jurisdiction, as applicable, for purposes of, and eligible for the
benefits of, any double taxation treaty from time to time in effect between the
United States of America or the Original Jurisdiction, as applicable, and the
relevant Taxing Jurisdiction, or (ii) to any holder of a Note registered in the
name of a nominee if under the law of the relevant Taxing Jurisdiction (or the
current regulatory interpretation of such law) securities held in the name of a
nominee do not qualify for an exemption from the relevant Tax and the Obligors
shall have given timely notice of such law or interpretation to such holder.
By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by an
Obligor all such forms, certificates, documents and returns provided to such
holder by such Obligor (collectively, together with instructions for completing
the same, “Forms") required to be filed by or on behalf of such holder in order
to avoid or reduce any such Tax pursuant to the provisions of an applicable
statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of a tax treaty between the United States and such Taxing
Jurisdiction and (y) provide an Obligor with such information with respect to
such holder as such Obligor may reasonably request in order to complete any such
Forms, provided that nothing in this Section 13 shall require any holder to
provide information with respect to any such Form or otherwise if in the opinion
of such holder such Form or disclosure of information would involve the
disclosure of tax return or other information that is confidential or
proprietary to such holder, and provided further that each such holder shall be
deemed to have complied with its obligation under this paragraph with respect to
any Form if such Form shall have been duly completed and delivered by such
holder to an Obligor or mailed to the appropriate taxing authority (which shall
be deemed to occur when such Form is submitted to the United States Internal
Revenue Service in accordance with instructions contained in such Form),
whichever is applicable, within 60 days following a written request of an
Obligor (which request shall be accompanied by copies of such Form and English
translations of any such Form not in the English language) and, in the case of a
transfer of any Note, at least 90 days prior to the relevant interest payment
date.
On or before the date of the Closing the Company will furnish each Purchaser
with copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in the British Virgin Islands pursuant
to clause (b) of the first paragraph of this Section 13, if any, and in
connection with the transfer of any Note the Company will furnish the transferee
of such Note with copies of any Form and English translation then required.

 

-46-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

If any payment is made by an Obligor to or for the account of the holder of any
Note after deduction for or on account of any Taxes, and increased payments are
made by such Obligor pursuant to this Section 13, then, if such holder at its
sole discretion determines that it has received or been granted a refund of such
Taxes, such holder shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to such Obligor such
amount as such holder shall, in its sole discretion, determine to be
attributable to the relevant Taxes or deduction or withholding. Nothing herein
contained shall interfere with the right of the holder of any Note to arrange
its tax affairs in whatever manner it thinks fit and, in particular, no holder
of any Note shall be under any obligation to claim relief from its corporate
profits or similar tax liability in respect of such Tax in priority to any other
claims, reliefs, credits or deductions available to it or (other than as set
forth in clause (b) above) oblige any holder of any Note to disclose any
information relating to its tax affairs or any computations in respect thereof.
The Obligors will furnish the holders of Notes, promptly and in any event within
60 days after the date of any payment by an Obligor of any Tax in respect of any
amounts paid under the Financing Agreements, the original tax receipt issued by
the relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of an Obligor, a duly certified copy of the original tax
receipt or any other reasonably satisfactory evidence of payment), together with
such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by any holder of a Note.
If an Obligor is required by any applicable law, as modified by the practice of
the taxation or other authority of any relevant Taxing Jurisdiction, to make any
deduction or withholding of any Tax in respect of which such Obligor would be
required to pay any additional amount under this Section 13, but for any reason
does not make such deduction or withholding with the result that a liability in
respect of such Tax is assessed directly against the holder of any Note, and
such holder pays such liability, then such Obligor will promptly reimburse such
holder for such payment (including any related interest or penalties to the
extent such interest or penalties arise by virtue of a default or delay by such
Obligor) upon demand by such holder accompanied by an official receipt (or a
duly certified copy thereof) issued by the taxation or other authority of the
relevant Taxing Jurisdiction.
If an Obligor makes payment to or for the account of any holder of a Note and
such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from such Obligor (which shall specify in reasonable detail and supply the
refund forms to be filed) use reasonable efforts to complete and deliver such
refund forms to or as directed by the Obligors, subject, however, to the same
limitations with respect to Forms as are set forth above.
The obligations of the Obligors under this Section 13 shall survive the payment
or transfer of any Note and the provisions of this Section 13 shall also apply
to successive transferees of the Notes.

 

-47-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 14. Registration; Exchange; Substitution of Notes.
Section 14.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 14.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 19) for registration of transfer or exchange (and in the
case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other details for notices of each transferee of such
Note or part thereof) within ten Business Days thereafter the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than U.S.$100,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than U.S.$100,000.
Notwithstanding the foregoing, the Company shall not be required to register any
transfer or exchange if such transfer or exchange would involve any non-exempt
transaction that is subject to the prohibitions of Section 406 of ERISA.
Section 14.3. Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$50,000,000 (or its equivalent in any other applicable currency)
or a Qualified Institutional Buyer, such Person’s own unsecured agreement of
indemnity shall be deemed to be satisfactory), or
(b) in the case of mutilation, upon surrender and cancellation thereof,

 

-48-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
Section 14.4. Representations of Transferee. Upon the transfer of any Note, each
transferee must provide an executed representation letter substantially in the
form set forth in Exhibit 14.4.
Section 15. Payments on Notes.
Section 15.1. Place of Payment. Subject to Section 15.2, payments of principal,
Make-Whole Amount or Modified Make-Whole Amount, if any, and interest becoming
due and payable on the Notes shall be made in New York, New York at the
principal office of Royal Bank of Scotland in such jurisdiction. The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
Section 15.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount or Modified
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 15.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 14.2. The Company will afford the benefits
of this Section 15.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 15.2.

 

-49-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 16. Expenses, Etc.
Section 16.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Obligors will pay all costs and expenses (including
reasonable attorneys’ fees of one special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of any
Financing Agreement (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under any Financing Agreement or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
any Financing Agreement, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of any Obligor or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
by any Financing Agreement and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO, provided that such costs and expenses under
this clause (c) shall not exceed U.S.$3,000 per series of Notes. The Company
will pay, and will save each Purchaser and each other holder of a Note harmless
from, all claims in respect of any fees, costs or expenses, if any, of brokers
and finders (other than those, if any, retained by a Purchaser or other holder
in connection with its purchase of the Notes).
Section 16.2. Certain Taxes. Each Obligor agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement, the Subsidiary Guarantee
Agreement or the execution and delivery (but not the transfer) or the
enforcement of any of the Notes in any Applicable Jurisdiction or in any
jurisdiction where an Obligor is organized or where an Obligor has assets or of
any amendment of, or waiver or consent under or with respect to, any Financing
Agreement, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Obligors pursuant to this Section 16
or any other tax of a similar nature which might be chargeable, and will save
each holder of a Note to the extent permitted by applicable law harmless against
any loss or liability resulting from nonpayment or delay in payment of any such
tax or fee required to be paid by the Obligors hereunder.
Section 16.3. Survival. The obligations of the Obligors under this Section 16
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Financing Agreement, and the termination of any
Financing Agreement.
Section 17. Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein shall survive the execution
and delivery of the Financing Agreements, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Obligor pursuant to any Financing
Agreement shall be deemed representations and warranties of such Obligor under
such Financing Agreement. Subject to the preceding sentence, the Financing
Agreements embody the entire agreement and understanding between each Purchaser
and the Obligors and supersede all prior agreements and understandings relating
to the subject matter hereof.

 

-50-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 18. Amendment and Waiver.
Section 18.1. Requirements. This Agreement, the Notes and the other Financing
Agreements may be amended, and the observance of any term hereof, of the Notes
or of any other Financing Agreement may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Obligors and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 22, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount or Modified Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend Section 8, 11(a), 11(b), 12, 13, 18, 21, 23 or 24.9.
Section 18.2. Solicitation of Holders of Notes.
(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, of the Notes or of any other Financing Agreement. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 18 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b) Payment. No Obligor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
Section 18.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

 

-51-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 18.4. Notes Held by Obligors, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes or any other Financing
Agreement or have directed the taking of any action provided herein or in the
Notes or in any other Financing Agreement to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Obligor or any of
its Affiliates shall be deemed not to be outstanding.
Section 19. Notices; English Language.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized international commercial delivery service (charges
prepaid), or (b) by a recognized international commercial delivery service (with
charges prepaid). Any such notice must be sent:
(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
(iii) if to any Obligor, to the Company at its address set forth at the
beginning hereof to the attention of Lawrence R. Samuels, Chief Financial
Officer, or at such other single address as the Company shall have specified to
the holder of each Note in writing.
Notices under this Section 19 will be deemed given only when actually received.
Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement shall be in English or
accompanied by an English translation thereof.
This Agreement and the other Financing Agreements have been prepared and signed
in English and the parties hereto agree that the English version hereof and
thereof (to the maximum extent permitted by applicable law) shall be the only
version valid for the purpose of the interpretation and construction hereof and
thereof notwithstanding the preparation of any translation into another language
hereof or thereof, whether official or otherwise or whether prepared in relation
to any proceedings which may be brought in an Applicable Jurisdiction or in any
jurisdiction where an Obligor is organized or where an Obligor has assets or any
other jurisdiction in respect hereof or thereof.

 

-52-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 20. Reproduction of Documents.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Obligors agree and stipulate that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Obligors or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 21. Confidential Information.
For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by such Obligor or such
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees and attorneys (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), and provided such Purchasers advise such Person of the confidential
nature of such information, (ii) its financial advisors, other professional
advisors, agents and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 21,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 21),
(v) any Person from which it offers to purchase any security of an Obligor (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 21), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to

 

-53-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement and the other Financing Agreements.
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 21 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 21.
Section 22. Substitution of Purchaser.
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 22), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
Section 23. Subsidiary Guarantee Agreement.
Section 23.1. Guarantee and Indemnity. Each Subsidiary Guarantor jointly and
severally and irrevocably and unconditionally:
(a) guarantees to each holder of Notes punctual performance by each Obligor of
all its obligations under the Financing Agreements;
(b) undertakes with each holder of Notes to pay as primary obligor and not as
surety, principal, Make-Whole Amount, Modified Make-Whole Amount, interest and
all other amounts due under or in connection with any Financing Agreement
including but not limited to the payment of principal, interest (including
default interest and post-petition interest) and the make-whole amount or swap
breakage amounts or libor breakage amounts, if any, and the due and punctual
payment of all other amounts payable (all such obligations so guaranteed are
herein collectively referred to as the “Guaranteed Obligations"), it must
immediately on demand by the Required Holders pay that amount as if it were the
principal obligor in respect of that amount; and

 

-54-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) indemnifies each holder of Notes immediately on demand against any loss or
liability suffered by that holder of Notes if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal; the amount of the loss or
liability under this indemnity will be equal to the amount the holder of Notes
would otherwise have been entitled to recover.
Section 23.2. Continuing Guarantee. (a) This guarantee is a continuing guarantee
and will extend to the ultimate balance of all sums payable by any Obligor under
the Financing Agreements, regardless of any intermediate payment or discharge in
whole or in part.
(b) The obligations guaranteed by each Subsidiary Guarantor under this
Section 23 and the losses and liabilities against which each Subsidiary
Guarantor indemnifies the holders of Notes include, in each case, all amounts
which arise under the Financing Agreements after a petition is filed by, or
against, any Obligor under the US Bankruptcy Code of 1978 (or in analogous
circumstances under any applicable law in any other applicable jurisdiction)
even if the liabilities or obligations do not accrue against such Obligor
because of the automatic stay under section 362 of the US Bankruptcy Code of
1978 (or because of any analogous provision under any applicable law in any
other jurisdiction) or because any such obligation is not an allowed claim
against such Obligor in any such bankruptcy proceedings or otherwise.
Section 23.3. Reinstatement. (a) If any discharge (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
or arrangement is made in whole or in part on the faith of any payment, security
or other disposition which is avoided or must be restored on insolvency,
liquidation, administration or otherwise without limitation, the liability of
each Subsidiary Guarantor under this Section 23 will continue or be reinstated
as if the discharge or arrangement had not occurred.
(b) Each holder of Notes may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.
Section 23.4. Waiver of Defenses. (a) The obligations of each Subsidiary
Guarantor under this Section 23 will not be affected by any act, omission or
thing which, but for this provision, would reduce, release or prejudice any of
its obligations under this Section 23 (whether or not known to it or any holder
of Notes). This includes:
(i) any time or waiver granted to, or composition with, any person;
(ii) any release of any person under the terms of any composition or
arrangement;
(iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

 

-55-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(iv) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security;
(v) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person and including
notice of an adverse change in the financial condition of any Obligor or any
other fact that might increase or expand any Subsidiary Guarantor’s risk
hereunder;
(vi) any amendment, novation, supplement, extension or reinstatement (however
fundamental and of whatever nature) of a Financing Agreement or any other
document or security;
(vii) any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Financing Agreement or any other document or
security;
(viii) any insolvency or similar proceedings;
(ix) notice of acceptance of this Subsidiary Guarantee Agreement;
(x) notice of any purchase of the Notes under this Agreement, or the creation,
existence or acquisition of any of the Guaranteed Obligations, subject to such
Subsidiary Guarantor’s right to make inquiry of each holder of Notes to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(xi) notice of the amount of the Guaranteed Obligations, subject to such
Subsidiary Guarantor’s right to make inquiry of each holder of Notes to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(xii) all other notices and demands to which such Subsidiary Guarantor might
otherwise be entitled;
(xiii) the defense of the “single action” rule or any similar right or
protection, and the right by statute or otherwise to require any holder of Notes
to institute suit against the Company or to exhaust its rights and remedies
against the Company, the Subsidiary Guarantor being bound to the payment of each
and all Guaranteed Obligations, whether now existing or hereafter accruing, as
fully as if such Guaranteed Obligations were directly owing to the holders of
Notes by such Subsidiary Guarantor; and
(xiv) any other defense which the Subsidiary Guarantor may have to the full and
complete performance of its obligations hereunder.
(b) Each Spanish Obligor waives any right of exclusion, order or division
(beneficios de excusión, orden y división) under Article 1830 et seq. of the
Spanish Civil Code.

 

-56-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) Each Belgian Obligor waives any right of discussion or division (bénéfice de
discussion et de division) under article 2021 and 2026 of the Belgian Civil
Code.
(d) Each Guernsey Obligor waives any right it may have (whether by virtue of the
droit de discussion or droit de division or otherwise) to require:
(i) that the Purchasers, before enforcing their rights against it under this
Agreement, takes any action, exercises any recourse or seeks a declaration of
bankruptcy against the Company or any other Person, makes any claim in a
bankruptcy, liquidation, administration or insolvency of the Company or any
other Person or enforces or seeks to enforce any other right, claim, remedy or
recourse against the Company or any other Person;
(ii) that the Purchasers, in order to preserve any of their rights against the
Guernsey Obligor, joins the Guernsey Obligor as a party to any proceedings
against the Company, or the Company as a party to any proceedings against the
Guernsey Obligor or takes any other procedural steps; or
(iii) that the Purchasers divide the liability of the Guernsey Obligor under
this Agreement with any other Person.
Section 23.5. Immediate Recourse. (a) Each Subsidiary Guarantor waives any right
it may have of first requiring any holder of Notes (or any trustee or agent on
its behalf) to proceed against or enforce any other right or security or claim
payment from any person before claiming from that Subsidiary Guarantor under
this Section 23.
(b) This waiver applies irrespective of any law or any provision of a Financing
Agreement to the contrary.
Section 23.6. Appropriations. Until all amounts which may be or become payable
by the Obligors under or in connection with the Financing Agreements have been
irrevocably paid in full, each holder of Notes (or any trustee or agent on its
behalf) may without affecting the liability of any Subsidiary Guarantor under
this Section 23:
(a) (i) refrain from applying or enforcing any other moneys, security or rights
held or received by that holder of Notes (or any trustee or agent on its behalf)
against those amounts; or
(ii) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and
(b) hold in an interest-bearing suspense account any moneys received from any
Subsidiary Guarantor or on account of that Subsidiary Guarantor’s liability
under this Section 23.

 

-57-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.7. Non-competition. Unless:
(a) all amounts which may be or become payable by the Obligors under or in
connection with the Financing Agreements have been irrevocably paid in full; or
(b) the Required Holders, acting reasonably, otherwise direct,
no Subsidiary Guarantor will, after a claim has been made or by virtue of any
payment or performance by it under this Section 23:
(i) be subrogated to any rights, security or moneys held, received or receivable
by any holder of Notes (or any trustee or agent on its behalf);
(ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Subsidiary Guarantor’s
liability under this Section 23;
(iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with any holder of Notes (or any trustee or agent on its behalf); or
(iv) receive, claim or have the benefit of any payment, distribution or security
from or on account of any Obligor, or exercise any right of set-off as against
any Obligor.
Each Subsidiary Guarantor must hold in trust for and immediately pay or transfer
to the holders on a pro rata basis any payment or distribution or benefit of
security received by it contrary to this Section 23 or in accordance with any
directions given by the Required Holders under this Section 23.
Section 23.8. Release of Subsidiary Guarantors’ Right of Contribution. If any
Subsidiary Guarantor ceases to be a Subsidiary Guarantor in accordance with the
terms of the Financing Agreements for the purposes of any sale or other disposal
of that Subsidiary Guarantor:
(a) that Subsidiary Guarantor will be released by each other Subsidiary
Guarantor from any liability whatsoever to make a contribution to any other
Subsidiary Guarantor arising by reason of the performance by any other
Subsidiary Guarantor of its obligations under the Financing Agreements; and
(b) each other Subsidiary Guarantor will waive any rights it may have by reason
of the performance of its obligations under the Financing Agreements to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any right of any holder of Notes under any Financing Agreement or of any other
security taken under, or in connection with, any Financing Agreement where the
rights or security are granted by or in relation to the assets of the retiring
Subsidiary Guarantor.

 

-58-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.9. Releases. Each Subsidiary Guarantor consents and agrees that,
without notice to or by such Subsidiary Guarantor and without impairing,
releasing, abating, deferring, suspending, reducing, terminating or otherwise
affecting the obligations of such Subsidiary Guarantor hereunder, each holder of
Notes, in the manner provided herein, by action or inaction, may:
(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, this Agreement;
(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;
(c) grant waivers, extensions, consents and other indulgences to any Obligor in
respect of this Agreement or the Notes;
(d) amend, modify or supplement in any manner and at any time (or from time to
time) this Agreement or the Notes including, without limitation, by any increase
in the principal amount of any Notes or any change in interest rates or
Make-Whole Amount or Modified Make-Whole Amount or swap breakage determinations;
(e) release or substitute any one or more of the endorsers or guarantors of the
Guaranteed Obligations whether parties hereto or not;
(f) sell, exchange, release or surrender any property at any time pledged or
granted by the Company or any Subsidiary Guarantor as security in respect of the
Guaranteed Obligations in accordance with the agreement or instrument granting
any such security;
(g) exchange, enforce, waive, or release, by action or inaction, any security
for the Guaranteed Obligations or any other guarantee of any of the Notes; and
(h) do any other act or event which could have the effect of releasing the
Subsidiary Guarantor from the full and complete performance of its obligations
hereunder.
Section 23.10. Marshaling. Each Subsidiary Guarantor consents and agrees that:
(a) each holder of Notes shall be under no obligation to marshal any assets in
favor of any Subsidiary Guarantor or against or in payment of any or all of the
Guaranteed Obligations; and
(b) to the extent the Company makes a payment or payments to any holder of
Notes, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required,
for any of the foregoing reasons or for any other reason, to be repaid or paid
over to a custodian, trustee, receiver, or any other party under any bankruptcy
law, common law, or equitable cause, then to the extent of such payment or
repayment, the obligation or part thereof intended to be satisfied thereby shall
be revived and continued in full force and effect as if said payment or payments
had not been made and each Subsidiary Guarantor shall be primarily liable for
such obligation.

 

-59-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.11. Liability. Each Subsidiary Guarantor agrees that the liability of
each Subsidiary Guarantor in respect of this Section 23 shall be immediate, and
shall not be contingent upon the exercise or enforcement by any holder of Notes
of whatever remedies such holder may have against the Company or the enforcement
of any Lien or realization upon any security such holder may at any time
possess.
Section 23.12. Character of Obligation. The Guaranty set forth in this
Section 23 is a primary and original obligation of each Subsidiary Guarantor and
is an absolute, unconditional, continuing and irrevocable guarantee of payment
and performance (and not of collectability) and shall remain in full force and
effect until the full, final and indefeasible payment in cash of the Guaranteed
Obligations without respect to future changes in conditions, except as provided
in Section 9.11.
The obligations of each Subsidiary Guarantor under this Subsidiary Guarantee
Agreement and the rights of the holders of Notes to enforce such obligations by
any proceedings, whether by action at law, suit in equity or otherwise, shall
not be subject to any reduction, limitation, impairment or termination, whether
by reason of any claim of any character whatsoever or otherwise, including,
without limitation, claims of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense, set-off, counterclaim,
recoupment or termination whatsoever.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:
(a) any default, failure or delay, willful or otherwise, in the performance by
any Obligor of any obligations of any kind or character whatsoever of such
Obligor;
(b) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of any Obligor or any other Person or in respect of the property of
any Obligor or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation or winding up of any Obligor or any other Person;
(c) impossibility or illegality of performance on the part of any Obligor of its
obligations under any Financing Agreement or any other instruments or
agreements;
(d) the validity or enforceability of any Financing Agreement or any other
instruments or agreements;

 

-60-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(e) in respect of any Obligor or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to any Obligor
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotions, acts of terrorism, acts of God or
the public enemy, delays or failure of suppliers or carriers, inability to
obtain materials, action of any federal or state regulatory body or agency,
change of law or any other causes affecting performance, or any other force
majeure, whether or not beyond the control of any Obligor or any other Person
and whether or not of the kind hereinbefore specified;
(f) any attachment, claim, demand, charge, lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, debt, obligations or liabilities of any charter, foreseen
or unforeseen, and whether or not valid, incurred by or against any Person, or
any claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by any Person, or against any sums payable under any Financing
Agreement, so that such sums would be rendered inadequate or would be
unavailable to make the payments herein provided;
(g) any order, judgment, decree, law, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any party of its respective obligations under any instruments; or
(h) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Subsidiary Guarantor in respect of the obligations of
any Subsidiary Guarantor under this Subsidiary Guarantee Agreement.
Section 23.13. Election to Perform Obligations. Any election by any Subsidiary
Guarantor to pay or otherwise perform any of the obligations of any Obligor
under any Financing Agreement, whether pursuant to this Section 23 or otherwise,
shall not release such Obligor from such obligations (except to the extent such
obligation is indefeasibly paid or performed) or any of such Obligor’s other
obligations under this Agreement.
Section 23.14. No Election. Each holder of Notes shall have the right to seek
recourse against each Subsidiary Guarantor to the fullest extent provided for in
this Section 23 and elsewhere as provided in this Agreement, and against the
Company, to the full extent provided for in this Agreement. Each Subsidiary
Guarantor hereby acknowledges that it has other undertakings in this Agreement
and running in favor of each of the holders of Notes that are separate and apart
from its obligations under this Section 23. No election to proceed in one form
of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of the right of such holder of Notes to proceed in any other
form of action or proceeding or against other parties unless such holder of
Notes has expressly waived such right in writing. Specifically, but without
limiting the generality of the foregoing, no action or proceeding by any holder
of Notes against the Company or any Subsidiary Guarantor under any document or
instrument evidencing obligations of the Company or such Subsidiary Guarantor to
such holder of Notes shall serve to diminish the liability of such Subsidiary
Guarantor under this Agreement (including, without limitation, this Section 23)
except to the extent that such holder of Notes finally and unconditionally shall
have realized payment of the Guaranteed Obligations by such action or
proceeding, notwithstanding the effect of any such action or proceeding upon
such Subsidiary Guarantor’s right of subrogation against the Company.

 

-61-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.15. Severability. Each of the rights and remedies granted under this
Section 23 to the holder of Notes in respect of the Notes held by such holder
may be exercised by such holder without notice by such holder to, or the consent
of or any other action by, any other holder of Notes.
Section 23.16. Other Enforcement Rights. Each holder of Notes may proceed to
protect and enforce the Subsidiary Guarantee Agreement under this Section 23 by
suit or suits or proceedings in equity, at law or in bankruptcy, and whether for
the specific performance of any covenant or agreement contained in this
Section 23 or in execution or aid of any power herein granted or for the
recovery of judgment for or in respect of the Guaranteed Obligations or for the
enforcement of any other proper, legal or equitable remedy available under
applicable law.
Section 23.17. Restoration of Rights and Remedies. If any holder of Notes shall
have instituted any proceeding to enforce any right or remedy in this Section 23
and such proceeding shall have been discontinued or abandoned for any reason, or
shall have been determined adversely to such holder, then and in every such case
each such holder, the Company and each Subsidiary Guarantor shall, except as may
be limited or affected by any determination in such proceeding, be restored
severally and respectively to their respective former positions hereunder and
thereunder, and thereafter the rights and remedies of such holder shall continue
as though no such proceeding had been instituted.
Section 23.18. Survival. So long as the Guaranteed Obligations shall not have
been fully and finally performed and indefeasibly paid, the obligations of each
Subsidiary Guarantor under this Section 23 shall survive the transfer and
payment of any Note and the payment in full of all the Notes.
Section 23.19. Miscellaneous. So long as the Guaranteed Obligations owed by the
Company shall not have been fully and finally performed and indefeasibly paid,
each Subsidiary Guarantor (to the fullest extent that it may lawfully do so)
expressly waives any claim of any nature arising out of any right of indemnity,
contribution, reimbursement or any similar right in respect of any payment made
by such Subsidiary Guarantor on or with respect to such Guaranteed Obligations
under this Section 23 or in connection with this Section 23 or otherwise, or any
claim of subrogation arising with respect to any such payment made under this
Section 23 or otherwise, against any Obligor or the estate of such Obligor
(including Liens on the property of such Obligor or the estate of such Obligor),
in each case if, and for so long as, such Obligor is the subject of any
proceeding brought under any bankruptcy, reorganization, arrangement,
insolvency, administration, readjustment of debt, dissolution or liquidation law
of any jurisdiction, whether now or hereafter in effect, and further agrees that
it will not file any claims against such Obligor or the estate of such Obligor
in the course of such proceeding in respect of the rights referred to in this
Section 23, and further agrees that each holder of Notes may specifically
enforce the provisions of this Section 23. This clause creates a promise which
is intended to create obligations enforceable at the suit of each holder of
Notes.

 

-62-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

If an Event of Default exists, then the holders of Notes shall have the right to
declare all of the Guaranteed Obligations to be, and such Guaranteed Obligations
shall thereupon become, forthwith due and payable, without any presentment,
demand, protest or other notice of any kind, all of which have been expressly
waived by the Company and the Subsidiary Guarantors, and notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
Guaranteed Obligations from becoming automatically due and payable) as against
the Company. In any such event, the holders of Notes shall have immediate
recourse to such Subsidiary Guarantor to the fullest extent set forth herein.
Section 23.20. Limitation. Anything herein or in the Notes to the contrary
notwithstanding, the liability of each Subsidiary Guarantor under this Agreement
shall in no event exceed an amount equal to the maximum amount which can be
legally guaranteed by such Subsidiary Guarantor under applicable laws relating
to the insolvency of debtors and fraudulent conveyance.
Section 23.21. Written Notice. Notwithstanding any other provision of this
Section 23, in the event of any acceleration of the Notes in accordance with the
provisions of Section 12 hereof, any requirement of written notice to, or demand
of, the Subsidiary Guarantors pursuant to this Section 23 shall be deemed
automatically satisfied upon such acceleration without further action on the
part of any holder (notwithstanding any stay, injunction or other prohibition
preventing any notice, demand or acceleration).
Section 23.22. Unenforceability of Obligations. As a separate and continuing
undertaking, each Subsidiary Guarantor unconditionally and irrevocably
undertakes to each holder of Notes that, should any Guaranteed Obligations not
be recoverable against such Subsidiary Guarantor under this Subsidiary Guarantee
Agreement on the footing of a guarantee for any reason, including, without
limitation, a provision of this Subsidiary Guarantee Agreement or an obligation
(or purported obligation) of any Obligor to pay any Guaranteed Obligation being
or becoming void, voidable, unenforceable or otherwise invalid, and whether or
not that reason is or was known to any holder of Notes, and whether or not that
reason is:
(a) a defect in or lack of powers affecting any Obligor, or the irregular
exercise of those powers; or
(b) a defect in or lack of authority by a Person purporting to act on behalf of
any Obligor; or

 

-63-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(c) a dissolution, change in status, constitution or control, reconstruction or
reorganization of any Obligor (or the commencement of steps to effect the same),
then such Subsidiary Guarantor will, as a separate and additional obligation
under this Subsidiary Guarantee Agreement, indemnify the holder of Notes
concerned immediately on demand against the amount which such holder would
otherwise have been able to recover (on a full indemnity basis). In this
subsection 23.22 the expression “Guaranteed Obligations” includes any
Indebtedness which would have been included in that expression but for anything
referred to in this clause.
Section 23.23. Contribution. To the extent of any payments made under this
Subsidiary Guarantee Agreement, each Subsidiary Guarantor making such payment
shall have a right of contribution from the other Subsidiary Guarantors, but
such Subsidiary Guarantor covenants and agrees that such right of contribution
shall be subordinate in right of payment to the rights of the holders of the
Notes for which full payment has not been made or provided for and, to that end,
such Subsidiary Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Agreement have been fully and irrevocably paid and discharged.
Section 23.24. Additional Security. This guarantee is in addition to and is not
in any way prejudiced by any other security now or subsequently held by any
holder of Notes.
Section 23.25. Limitations — Belgium. This guarantee does not apply to any
liability to the extent it would result in this guarantee constituting unlawful
financial assistance under Articles 329, 430 and/or 629 of the Belgian Corporate
Code (Code des Sociétés).
Section 23.26. Limitations — Spain. This guarantee does not apply to any
liability to the extent it would result in this guarantee constituting unlawful
financial assistance under Article 81 of the Spanish Joint Stock Company Law
(Real Decreto Legislativo 1564/1989, de 22 de Diciembre, por el que se aprueba
el Texto Refundido de la Ley de Sociedades Anónimas) and/or under Article 40.5
of the Spanish Private Limited Companies Law (Ley 2/1995, de 23 de marzo, de
Sociedades de Responsabilidad Limitada). Further, the maximum amount of any
guarantee provided by a Spanish Obligor shall be limited to the amount that
would make the net worth of the Spanish Guarantor reduce to two thirds of its
share capital, or, in any case, to the amount that would render the Spanish
Obligor unable to pay its debts as they fall due or need to enter into
negotiations with its creditors and/or file for the opening of bankruptcy
(concurso) proceedings minus one euro.
Section 23.27. Limitations — Hong Kong. This guarantee does not apply to any
liability to the extent it would result in this guarantee constituting unlawful
financial assistance within the meaning of Section 47A of the Companies
Ordinance (Cap.32) of the Laws of Hong Kong.

 

-64-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.28. Limitations — Germany. (a) Each holder of Notes agrees that its
right to enforce any guarantee or indemnity granted by a Subsidiary Guarantor
incorporated in Germany which is constituted in the form of a limited
partnership (Kommanditgesellschaft) with a limited liability company
(Gesellschaft mit beschränkter Haftung) as general partner (GmbH & Co. KG) or a
limited liability company (Gesellschaft mit beschränkter Haftung GmbH) (each a
“Relevant German Obligor") shall, if and to the extent that such guarantee or
indemnity is an up-stream or cross-stream security which secures liabilities of
the Relevant German Obligor’s shareholders or of an affiliated company
(verbundenes Unternehmen) of any such shareholder within the meaning of §15 of
the German Stock Corporation Act (Aktiengesetz) of such Relevant German Obligor,
at all times be limited if and to the extent that (i) the enforcement of the
guarantee granted by the Relevant German Obligor would cause the Relevant German
Obligor’s, and, in the case of a GmbH & Co. KG, also such Relevant German
Obligor’s general partner’s, assets (the calculation of which shall include all
items set forth in §266(2) A, B, and C of the German Commercial Code
(Handelsgesetbuch) less the Relevant German Obligor’s or in the case of a GmbH &
Co. KG, such Relevant German Obligor’s general partner’s, liabilities (the
calculation of which shall take into account the captions reflected in §266(3)
B, C (but disregarding, for the avoidance of doubt, the Relevant German
Obligor’s liabilities under this Agreement and D of the German Commercial Code)
(the “Net Asset"), being less than its respective registered share capital
(Stammkapital) plus reserves for its own shares (Rücklage für eigene Anteile)
(the aggregate of the registered share capital and the shares for its own
shares, the “Protected Capital") (Begruendung einer Unterbilanz) or (ii) where
the amount of the Relevant German Obligor’s Net Assets (or the Net Assets of its
general partner if the Relevant German Obligor is a GmbH & Co. KG) are already
less than its Protected Capital causing such amount to be further reduced
(Vertiefung einer Unterbilanz).
(b) For the purposes of the calculation of the amounts to which enforcement is
limited, the following balance sheet items shall be adjusted as follows:
(i) the amount of any increase after the date of this Agreement of the Relevant
German Obligor’s, or, in the case of a German GmbH & Co. KG, its general
partner’s, registered share capital (1) which has been effected without the
prior written consent of the Required Holders and which is made out of retained
earnings (Kapitalerhöhug aus Gesellschaftsmitteln) or (2) to the extent that it
is not fully paid up shall be deducted from the share capital; and
(ii) loans and other contractual liabilities incurred in violation of any
Financing Agreement shall be disregarded.
(c) The limitations set out in paragraphs (a) and (b) above shall only apply if:
(i) within five (5) Business Days following the receipt of notice of enforcement
of the guarantee the managing directors of the Relevant German Obligor have
confirmed in writing to the holders of Notes (A) to what extent the guarantee is
an up-stream or cross-stream security and (B) the amount which cannot be
enforced due to it causing the Net Assets of the Relevant German Obligor to fall
below its stated share capital and such confirmation is supported by interim
financial statements up to the end of the last completed calendar month (the
“Management Determination"); or
(ii) within ten (10) Business Days from the date the Required Holders have
contested the Management Determination the holders of Notes receive an up to
date balance sheet drawn-up by a firm of auditors of international standard and
repute together with a determination of the Net Assets. Such balance sheet and
determination of Net Assets shall be prepared in accordance with accounting
principles pursuant to the German Commercial Code (Handelsgesetzbuch) and be
based on the same principles that were applied when establishing the previous
year’s balance sheet.

 

-65-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(d) Should the Relevant German Obligor fail to deliver such balance sheets
and/or determinations of the Net Assets within the time periods referred to
above the holders of Notes shall be entitled to enforce the security granted
under this Agreement subject only to paragraphs (a) and (b) above.
(e) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of:
(i) the enforcement of the guarantee to the extent such guarantee guarantees
obligations of a Subsidiary Guarantor incorporated in Germany itself or
obligations of any of its Wholly-Owned Subsidiaries or
(ii) the enforcement of any claim of any holder of Notes against the Company (in
such capacity) under this Agreement.
Section 23.29. Limitations — the Netherlands. The guarantee and indemnities
contained in this Section 23 do not apply to any liability to the extent that
that liability would result in any Subsidiary Guarantor violating any applicable
financial assistance laws.
Section 23.30. U.S. Guarantors. (a) In this Subsection:
“fraudulent transfer law” means any applicable bankruptcy and fraudulent
transfer and conveyance statute and any related case law of the United States of
America or any State thereof (including the District of Columbia); and
terms used in this Subsection are to be construed in accordance with the
fraudulent transfer laws.
(b) Each U.S. Guarantor acknowledges that:
(i) it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Financing Agreements;
(ii) those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any fraudulent transfer law; and
(iii) each holder of Notes has acted in good faith in connection with the
guarantee given by that U.S. Guarantor and the transactions contemplated by the
Financing Agreements.
(c) Each holder of Notes agrees that each U.S. Guarantor’s liability under this
Section 23 is limited so that no obligation of, or transfer by, any U.S.
Guarantor under this Section 23 is subject to avoidance and turnover under any
fraudulent transfer law.

 

-66-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(d) Each U.S. Guarantor represents and warrants to each holder of Notes that:
(i) the fair value of its consolidated assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP;
(ii) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its or their debts as
they become absolute and matured;
(iii) it is able to realize upon its or their assets and pay its or their debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business;
(iv) it has not incurred and does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature;
(v) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital; and
(vi) it has not made a transfer or incurred an obligation under this Agreement
or any other Financing Agreement with the intent to hinder, delay or defraud any
of its present or future creditors.
(e) Each acknowledgement, representation and warranty:
(i) in Section 23.30(b) is made by each U.S. Guarantor on the date of this
Agreement;
(ii) in Section 23.30(d) is made on the date of this Agreement by each U.S.
Guarantor on an individual basis or in the case of a U.S. Guarantor that has
Subsidiaries that are also Subsidiary Guarantors, on the basis of the
consolidated assets and liabilities of that U.S. Guarantor and its Subsidiaries
that are Subsidiary Guarantors.
(iii) in this Section 23.30 is deemed to be repeated whenever a representation
is deemed to by repeated under any Financing Agreement; and
(iv) in this Section 23.30 is, when repeated, applied to the circumstances
existing at the time of repetition.
Section 23.31. Limitations — UK. This guarantee does not apply to any liability
to the extent that it would result in this Subsidiary Guarantee Agreement
constituting unlawful financial assistance within the meaning of s151 of the
Companies Act 1985.

 

-67-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 23.32. Limitation on Pyramid Freight. Under this Section 23.32 the
liability of Pyramid Freight BVI is limited to the aggregate amount generated
from any of its assets not located in South Africa. Notwithstanding any term of
this Section 23.32, nothing in this Section will result in Pyramid Freight,
South Africa being liable to apply assets located in South Africa in respect of
this Agreement.
Section 23.33. Limitations — Singapore. This Subsidiary Guarantee Agreement does
not apply to any liability to the extent it would result in this guarantee
constituting unlawful financial assistance within the meaning of Section 76 of
the Companies Act (Cap 50) of the Statutes of the Republic of Singapore.
Section 23.34. Irish Obligors. Each holder of Notes agrees that the liability of
each Irish Obligor under this Section 23 does not apply or extend to any
liability to the extent that it would result in this Subsidiary Guarantee
Agreement constituting unlawful financial assistance within the meaning of
Section 60 (as amended) of the Companies Act 1963 of Ireland.
Section 23.35. Guarantor Intent. Without prejudice to the generality of
Section 23.4 (Waiver of Defenses), each Subsidiary Guarantor expressly confirms
that it intends that this Subsidiary Guaranty Agreement shall extend from time
to time to any (however fundamental) variation, increase, extension or addition
of or to any of the Financing Agreements and/or any facility or amount made
available under any of the Financing Agreements for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.
Section 24. Miscellaneous.
Section 24.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement and the other Financing Agreements by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
Section 24.2. Payments Due on Non-Business Days. Anything in this Agreement, the
Notes or in any other Financing Agreement to the contrary notwithstanding (but
without limiting the requirement in Section 8.6 that notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

 

-68-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 24.3. Accounting Terms. (a) All accounting terms used herein or in any
other Financing Agreement which are not expressly defined in this Agreement or
such other Financing Agreement have the meanings respectively given to them in
accordance with GAAP. Except as otherwise specifically provided herein, all
computations made pursuant to this Agreement or in any other Financing Agreement
shall be made in accordance with GAAP, and all financial statements shall be
prepared in accordance with GAAP. Notwithstanding anything to the contrary
herein, for purposes of determining compliance with the financial covenants
contained in this Agreement or any other Financing Agreement, any election by
the Company to measure an item of Indebtedness using fair value (as permitted by
Accounting Standards Codification Section 825-10-25 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.
(b) If there is a change in GAAP after the date of this Agreement that will
effect the calculation of any financial covenant contained in Section 9 or
Section 10, then after the announcement but prior to the implementation of any
such changes the Company shall, in consultation with its independent
accountants, negotiate in good faith with the holders of Notes for a period of
at least 90 days to make any necessary adjustments to such covenant or any
component of financial computations used to calculate such covenant to provide
the holders of the Notes with substantially the same protection as such covenant
intended to provide prior to the relevant change in GAAP. During such 90-day
period and in the event that no agreement is reached by the end of such 90-day
negotiation period, the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect at the date of this Agreement and each
subsequent compliance certificate delivered to holders of Notes pursuant to
Section 7.2 shall include detailed reconciliations reasonably satisfactory to
the Required Holders as to the effect of such change in GAAP with respect to the
relevant covenants (including an independent auditors certificate if so
reasonably requested by the Required Holders).
Section 24.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 24.5. Construction, Etc. Each covenant contained herein and in any other
Financing Agreement shall be construed (absent express provision to the
contrary) as being independent of each other covenant contained herein and in
such other Financing Agreement, so that compliance with any one covenant shall
not (absent such an express contrary provision) be deemed to excuse compliance
with any other covenant. Where any provision herein refers to action to be taken
by any Person, or which such Person is prohibited from taking, such provision
shall be applicable whether such action is taken directly or indirectly by such
Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement and the other Financing Agreements shall be deemed to be a part hereof
and thereof, as the case may be.

 

-69-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

Section 24.6. Counterparts. This Agreement and the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original but all of which together shall constitute one instrument. Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto.
Section 24.7. Governing Law. This Agreement and (except as otherwise expressly
stated therein) the other Financing Agreements shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 24.8. Jurisdiction and Process; Waiver of Jury Trial. (a) Each Obligor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement, the
Notes or any other Financing Agreement. To the fullest extent permitted by
applicable law, each Obligor irrevocably waives and agrees not to assert, by way
of motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
(b) Each Obligor agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 24.8(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c) Each Obligor consents to process being served by or on behalf of any holder
of a Note in any suit, action or proceeding of the nature referred to in
Section 24.8(a) by mailing a copy thereof by registered or certified or priority
mail, postage prepaid, return receipt requested, or delivering a copy thereof in
the manner for delivery of notices specified in Section 19, to Corporation
Service Company, as its agent for the purpose of accepting service of any
process in the United States. Each Obligor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices under this Section 24.8 shall be conclusively
presumed received as evidenced by a delivery receipt furnished by the United
States Postal Service or any reputable commercial delivery service.
(d) Nothing in this Section 24.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against an Obligor in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

-70-



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Note Purchase Agreement

(e) Each Obligor hereby irrevocably appoints Corporation Service Company to
receive for it, and on its behalf, service of process in the United States.
(f) The Parties hereto hereby waive trial by jury in any action brought on or
with respect to this agreement, the notes or any other document executed in
connection herewith or therewith.
Section 24.9. Obligation to Make Payment in Dollars. Any payment on account of
an amount that is payable hereunder or under the Notes or under any other
Financing Agreement in Dollars which is made to or for the account of any holder
of Notes in any other currency, whether as a result of any judgment or order or
the enforcement thereof or the realization of any security or the liquidation of
any Obligor, shall constitute a discharge of the obligation of the Obligors
under this Agreement, the Notes or such other Financing Agreements only to the
extent of the amount of Dollars which such holder could purchase in the foreign
exchange markets in London, England, with the amount of such other currency in
accordance with normal banking procedures at the rate of exchange prevailing on
the London Banking Day following receipt of the payment first referred to above.
If the amount of Dollars that could be so purchased is less than the amount of
Dollars originally due to such holder, each Obligor agrees, jointly and
severally, to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency. This indemnity shall, to the fullest extent permitted
by law, constitute an obligation separate and independent from the other
obligations contained in this Agreement, the Notes and the other Financing
Agreements, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder, under the
Notes or under the other Financing Agreements or under any judgment or order. As
used herein the term “London Banking Day” shall mean any day other than Saturday
or Sunday or a day on which commercial banks are required or authorized by law
to be closed in London, England.
* * * * *

 

-71-



--------------------------------------------------------------------------------



 



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Obligors.

            Very truly yours,


UTi Worldwide Inc.
      By:   /s/ Craig Braun         Duly Authorized Signatory (acting pursuant 
      to, and in accordance with, an empowering resolution of the Board of
Directors of UTi Worldwide Inc.)   

 

 



--------------------------------------------------------------------------------



 



            UTi (Aust) Pty Limited
UTi Belgium N.V.
UTi Logistics N.V.
Goddard Company Limited
Pyramid Freight (Proprietary) Limited
UTi International Inc.
UTi Networks Limited
UTi, Canada, Inc.
UTi Canada Contract Logistics Inc.
UTi Deutschland GmbH
UTi (HK) Limited
UTi Global Services B.V.
UTi Nederland B.V.
UTi Technology Services Pte Ltd.
UTi Worldwide (Singapore) Pte Ltd.
Servicios Logisticos Integrados SLI SA
UTi Iberia S.A.
UTi Worldwide (UK) Limited
UTi Inventory Management Solutions Inc
Concentrek, Inc.
InTransit, Inc.
Market Transport, Ltd.
Sammons Transportation, Inc.
UTi, United States, Inc.
UTi Integrated Logistics, Inc.
      By:   /s/ Craig Braun         Authorized Signatory           

 

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

                      The Prudential Insurance Company of America    
 
                    By   /s/ Cornelia Cheng                           Vice
President    
 
                    Prudential Retirement Insurance and
Annuity Company    
 
                    By:   Prudential Investment Management, Inc., as investment
manager    
 
               
 
      By   /s/ Cornelia Cheng    
 
               
 
          Vice President    
 
                    Gibraltar Life Insurance Co., Ltd.
 
                    By:   Prudential Investment Management
(Japan), Inc., as Investment Manager    
 
                    By:   Prudential Investment Management, Inc.,
as Sub-Adviser      
 
      By   /s/ Cornelia Cheng    
 
               
 
          Vice President    
 
                    The Prudential Life Insurance Company, Ltd.    
 
                    By:   Prudential Investment Management (Japan), Inc., as
Investment Manager    
 
                    By:   Prudential Investment Management, Inc.,
as Sub-Adviser    
 
               
 
      By   /s/ Cornelia Cheng    
 
               
 
          Vice President    

 

 



--------------------------------------------------------------------------------



 



Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“2006 Notes” means those certain 6.31% Series Unsecured Guaranteed Notes due
July 13, 2011 issued by the Company on June 13, 2006.
“2009 Covenants” means each of the covenants set forth in Sections 9.8, 9.12,
10.2, 10.3 and 10.15 of the Existing Note Purchase Agreement.
“2011 Agreements” means this Agreement, the Global Credit Facilities and the
South African Facilities.
“action” taken in connection with insolvency proceedings includes a Dutch entity
having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).
“Additional Guarantor” is defined in Section 9.10.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to any Obligor, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of such Obligor or any Subsidiary or any Person of which such
Obligor and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Applicable Jurisdiction” means the United States of America or any State
thereof, the British Virgin Islands, Australia, Canada or any province thereof,
Germany, Guernsey, Hong Kong, the Netherlands, Spain, Belgium, Ireland,
Singapore, and the United Kingdom.
“Bank of the West Facility” means the Credit Agreement dated as of June _____,
2011 between the Company, the subsidiary guarantors thereunder and the Bank of
the West.
“BBBEE” means Broad Based Black Economic Empowerment or any successor
legislation in South Africa.
“Belgium Facility” shall mean the credit facility between KBC Bank NV (or an
affiliate or subsidiary thereof) and the Company and/or one or more of its
Subsidiaries, which is expected to include an approximately EUR 10,000,000
revolving credit facility and an approximately EUR 15,000,000 guarantee
facility.
Schedule B
(to Note Purchase Agreement)

 

 



--------------------------------------------------------------------------------



 



“Blocked Person” is defined in Section 5.16(a).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“CASS” means the Cargo Air Settlement System of Cargo Network Services Corp., a
Subsidiary of the International Air Transport Association.
“CASS Agreement” means that certain Cargo Agency and Authorized Intermediary
Agreement, dated 31st December, 2001 between The Cargo Network Services
Corporation and UTi, United States, Inc., as such is amended, restated or
replaced from time to time.
“Cession in Security Agreement” means the cession in security agreement between
Pyramid Freight, South Africa and Nedbank Limited to secure the obligations of
members of the South African Group under the South African Facilities.
“Change of Control” means any of the following events or circumstances:
(i) if any person (as such term is used in section 13(d) and section 14(d)(2) of
the Exchange Act as in effect on the date of the Closing) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange
Act), become the “beneficial owners” (as such term is used in Rule 13d-3 under
the Exchange Act as in effect on the date of the Closing), directly or
indirectly, of more than 50% of the total voting power of all classes then
outstanding of the Company’s voting stock, or
(ii) the acquisition after the date of the Closing by any person (as such term
is used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect
on the date of the Closing) or related persons constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act as in effect on the date of
the Closing) of (a) the power to elect, appoint or cause the election or
appointment of at least a majority of the members of the board of directors of
the Company, through beneficial ownership of the capital stock of the Company or
otherwise, or (b) all or substantially all of the properties and assets of the
Company.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means UTi Worldwide Inc., a BVI Business Company incorporated under
the laws of the British Virgin Islands with BVI company number 141257 or any
successor that becomes such in the manner prescribed in Section 10.7.

 

-2-



--------------------------------------------------------------------------------



 



“Confidential Information” is defined in Section 21.
“Consolidated EBITDA” means the consolidated net Pre-taxation Profits of the
Group for a Measurement Period:
(a) including the net Pre-taxation Profits of a member of the Group or business
or assets acquired by a member of the Group during that Measurement Period for
the part of that Measurement Period when it was not a member of the Group and/or
the business or assets were not owned by a member of the Group; but
(b) excluding the net Pre-taxation Profits attributable to any member of the
Group or to any business or assets sold during that Measurement Period, and
(c) excluding (except for purposes of Section 9.15) any non-cash impairments or
write-ups of intangible assets,
and all as adjusted by:
(i) adding back Consolidated Interest Payable;
(ii) for purposes of Section 9.15 only, taking no account of any extraordinary
item (or any exceptional items); and
(iii) adding back depreciation and amortization.
“Consolidated Fixed Charges” means the sum of (a) Consolidated Interest Payable
and (b) all scheduled principal payments (excluding payments on revolving
borrowings which can be re-borrowed) on Indebtedness for the 12 months
immediately succeeding such date.
“Consolidated Interest Payable” means all interest and other financing charges
(whether, in each case, paid, payable or capitalized) incurred by the Group
during a Measurement Period.
“Consolidated Net Worth” means at any time the aggregate of:
(a) the amount paid up or credited as paid up on the issued share capital of the
Company; and
(b) the net amount standing to the credit (or debit) of the consolidated
reserves of the Group,
based on the latest published consolidated balance sheet of the Company (the
“latest balance sheet") but adjusted by:
(i) deducting any amount attributable to any mandatorily redeemable preference
shares redeemable before the Final Maturity Date;

 

-3-



--------------------------------------------------------------------------------



 



(ii) deducting any dividend or other distribution proposed, declared or made by
the Company (except to the extent it has been taken into account in the latest
balance sheet); and
(iii) deducting any amount attributable to an upward revaluation of assets after
the date of the Original Financial Statements or, in the case of assets of a
company which becomes a member of the Group after that date, the date on which
that company becomes a member of the Group.
“Consolidated Tangible Assets” means Consolidated Total Assets less all
intangible assets of the Group.
“Consolidated Total Assets” means, at any time, the total assets of the Group as
of such time determined in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.
“Consolidated Total Debt” means, without duplication, (a) all Indebtedness of
the Group on a consolidated basis plus
(b) any liability arising from any deferred payment agreements arranged
primarily as a method of raising finance or financing the acquisition of an
asset; and
(c) any Guaranty of a member of the Group with respect to liabilities of the
type referred to in clause (b) above.
“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Debt Service Ratio” means, for any Measurement Period the ratio of
(a) Consolidated EBITDA less distributions, dividends and redemptions on account
of or with respect to capital stock or other equity interests of the Company or
any Subsidiary (other than those (i) required to be paid under agreements
entered into with Persons in order to obtain or maintain BBBEE status and (ii)
received by the Company or a Subsidiary during such Measurement Period) to
(b) Consolidated Fixed Charges.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes and (ii) 2% per annum over the rate of interest publicly announced by
Royal Bank of Scotland in New York, New York as its “base” or “prime” rate.

 

-4-



--------------------------------------------------------------------------------



 



“disposal” where it relates to a German Obligor includes:
(i) the entry into an agreement upon a priority notice (Auflassungsvormerkung);
(ii) an agreement on the transfer of title to a property (Auflassung); and
(iii) the partition of its ownership in a property (Grundstücksteilung).
“Disposition” is defined in Section 10.8.
“Disposition Prepayment Date” is defined in Section 8.9.
“Disposition Response Date” is defined in Section 8.9.
"Distribution” includes if a member of the Group (i) declares, makes or pays any
dividend (or interest on any unpaid dividend), charge, fee or other distribution
(whether in cash or in kind) on or in respect of its share capital (or any class
of its share capital); or (ii) repays or distributes any dividend or share
premium reserve.
“Dollars” or “$” or “U.S.$” means lawful money of the United States of America.
“duly authorized” where it relates to a Dutch Obligor, includes without
limitation:
(i) any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and
(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s).
“Dutch Civil Code” means the Burgerlijk Wetboek.
“Dutch Obligor” means an Obligor incorporated or formed in the Netherlands.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.

 

-5-



--------------------------------------------------------------------------------



 



“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Financing Agreements” means the Existing Note Purchase Agreement, the
notes issued thereunder and the guarantee provided therein, all as amended,
restated, modified, supplemented, replaced or refinanced from time to time.
“Existing Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of July 9, 2009 between the Company, the subsidiary guarantors
described therein and the purchasers of notes signatory thereto, as amended or
modified from time to time.
“Final Maturity Date” means August 24, 2018.
“financial assistance” where it relates to a Dutch Obligor means any act
contemplated by:
(i) (for a besloten vennootschap) Article 2:207(c) of the Dutch Civil Code; or
(ii) (for a naamloze vennootschap) Article 2:98(c) of the Dutch Civil Code.
“Financing Agreements” means the Notes, this Agreement and the Subsidiary
Guarantee Agreement in each case, as amended, restated, modified, supplemented,
replaced or refinanced from time to time.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“French Commercial Code” means the Code de Commerce.
“GAAP” means generally accepted accounting principles, standards and practices
as in effect from time to time in the United States, provided that from and
after the date on which the Company is required or elects to adopt International
Financial Reporting Standards (“IFRS”), GAAP shall mean IFRS as in effect from
time to time.
“German Facility” shall mean the credit facility between Commerzbank AG (or an
affiliate or subsidiary thereof) and the Company and/or one or more of its
Subsidiaries, which is expected to include a revolving credit facility of
approximately EUR 17,000,000.
“Global Credit Facilities” shall mean the (a) Bank of the West Facility, (b) the
Nedbank Facility, (c) the RBS Facility (d) the German Facility and (e) the
Belgium Facility, as amended, restated, modified, supplemented, replaced or
refinanced from time to time, and any subsequent agreement or agreements entered
into by one or more members of the Group which are similar to the Global Credit
Facilities or which constitute, taken as a whole, the Group’s main credit
facilities.

 

-6-



--------------------------------------------------------------------------------



 



“Governmental Authority” means
(a) the government of
(i) the Applicable Jurisdiction or any State or other political subdivision of
either thereof, or
(ii) any other jurisdiction in which any Obligor or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of any Obligor or any Subsidiary, or
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Group” means the Company and its Subsidiaries.
"guarantee” where it relates to a French Subsidiary includes any cautionnement,
aval and any garantie which is independent from the debt to which it relates.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a) to purchase such indebtedness or obligation or any property constituting
security therefor;
(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Guernsey Obligor” means an Obligor incorporated or formed in the Bailiwick of
Guernsey.

 

-7-



--------------------------------------------------------------------------------



 



“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that pose a hazard to health and safety, the removal of which
is required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable law, including, without limitation,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.
“IFRS” means International Financial Reporting Standards as in effect from time
to time which are adopted by the International Accounting Standards Board.
“inability to pay its debts” where it relates to a French Subsidiary includes
that person being in a state of cessation des paiements. Where it relates to a
German Obligor includes that person being in a state of illiquidity
(Zahlungsunfähigkeit) or being overindebted (Überschuldung) or being at risk of
being unable to pay its debts as they fall due (drohende Zahlungsunfähigkeit)
all within the meaning of §17-§19 (each inclusive) German Insolvency Code.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a) (i) its liabilities for borrowed money and (ii) its redemption obligations
in respect of mandatorily redeemable Preferred Stock redeemable before the Final
Maturity Date;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c) (i) all liabilities which would appear on its balance sheet in accordance
with GAAP in respect of Capital Leases and (ii) all liabilities which would
appear on its balance sheet in accordance with GAAP in respect of Synthetic
Leases assuming such Synthetic Leases were accounted for as Capital Leases;
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
(e) all liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and
(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.

 

-8-



--------------------------------------------------------------------------------



 



Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. For the avoidance of doubt, any obligation
relating to the obligations of a member of the Group arising in the ordinary
course of its trade for purposes other than to raise financing including,
without limitation, contingent trade related reimbursement obligations, bonds
and undrawn letters of credit issued to customs or tax authorities in the
ordinary course of business not constituting debt for borrowed money, shall be
excluded from the calculation of Indebtedness.
“insolvent” where it relates to a German Obligor includes illiquidity
(Zahlungsunfähigkeit) an imminent inability to pay debts as they fall due
(drohende Zahlungsunfähigkeit) and overindebtedness (Überschuldung).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than
U.S.$2,000,000 of the aggregate principal amount of the Notes then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
“Joinder Agreement” is defined in Section 9.10.
“Joint Venture” means any joint venture entity, partnership or similar person,
the ownership of or other interest in which does not require any member of the
Group to consolidate the results of such person with their own as a Subsidiary.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Lien” where it relates to a Dutch Obligor includes any mortgage (hypotheek),
pledge (pandrecht), retention of title arrangement (eigendomsvoorbehoud),
privilege (voorrecht), right of retention (recht van retentie), right to reclaim
goods (recht van reclame), and, in general, any right in rem (beperkte recht),
created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht).
“Make-Whole Amount” is defined in Section 8.8.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

-9-



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of any Obligor to
perform its obligations under any Financing Agreement, or (c) the validity or
enforceability of any Financing Agreement.
“Material Indebtedness” means any arrangement with respect to Indebtedness of
any member of the Group to a creditor (other than a member of the Group) the
principal amount of which is at least U.S.$15,000,000 (or the equivalent in any
other currency).
“Measurement Period” means a period of 12 months ending on the last day of a
financial quarter year of the Company.
“Modified Make-Whole Amount” is defined in Section 8.8.
“moratorium” where it relates to a Dutch Obligor includes surséance van betaling
and “granted a moratorium” includes surséance verleend.
“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which any Obligor or any ERISA Affiliate
contributes or has made contributions at any time within the immediately
preceding five plan years.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Nedbank Facility” means that certain Amended and Restated Letter of Credit and
Cash Draw Agreement among the Company, the subsidiary guarantors thereunder and
Nedbank Limited dated as of June 24, 2011.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Obligor or
any Subsidiary primarily for the benefit of employees of such Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Notes” is defined in Section 1.
“Obligors” means the Company and the Subsidiary Guarantors.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

 

-10-



--------------------------------------------------------------------------------



 



“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or any other applicable Obligor, as the context
indicates, whose responsibilities extend to the subject matter of such
certificate.
“Original Financial Statements” means the Form 10-K of the Company for the
fiscal year ended January 31, 2011.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Jurisdiction” means (a) the United States of America or any State
thereof, (b) the British Virgin Islands and (c) any other country that on the
April 30, 2004 was a member of the European Union (other than Greece, Italy,
Portugal, Spain or Turkey).
“Person” means an individual, partnership, corporation, company, body corporate,
limited liability company, association, trust, unincorporated organization,
business entity or Governmental Authority.
“Plan” means an “employee pension plan” (as defined in section 3(2) of ERISA)
subject to Title IV of ERISA, but excluding Multiemployer Plans, that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by any Obligor or any ERISA Affiliate or with respect to
which such Obligor or any ERISA Affiliate may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Pre-taxation Profits” means net income adding back minority interest expense
and provision for income tax.
“Primary Credit Facility” shall mean any credit, letter of credit facility or
other borrowing facility of any type entered into by the Company or any
Subsidiary Guarantor which represents borrowings or commitments of
U.S.$15,000,000 (or its equivalent in any other currency) or more.
“Priority Debt” means the sum, without duplication, of (i) Consolidated Total
Debt secured by Liens not otherwise permitted by clauses (a) through (m) of
Section 10.5; and (ii) all other Consolidated Total Debt of Subsidiaries not
otherwise permitted pursuant to clauses (a) through (l) of Section 10.6.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” means a Prohibited Transaction Exemption issued by the Department of
Labor.

 

-11-



--------------------------------------------------------------------------------



 



“Purchaser” is defined in the first paragraph of this Agreement.
“Pyramid Freight” means Pyramid Freight BVI and Pyramid Freight, South Africa.
“Pyramid Freight BVI” means Pyramid Freight (Proprietary) Limited a company
incorporated with limited liability in the British Virgin Islands with BVI
company number 530960 (excluding Pyramid Freight, South Africa).
“Pyramid Freight, South Africa” means Pyramid Freight (Proprietary) Limited,
South Africa branch, a branch of Pyramid Freight BVI with company number
1987/003687/10 in respect only of its operations in South Africa.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
“RBS Facility” means the Amended and Restated Letter of Credit Agreement among
the Company, the subsidiary guarantors thereunder and The Royal Bank of Scotland
N.V. dated as of June 24, 2011.
“receiver” or “administrator” where it relates to a French Subsidiary includes
an administrateur judiciaire, administrateur provisoire, mandataire ad hoc,
conciliateur and mandataire liquidateur.
“receiver” or “administrator” where it relates to a German Obligor includes an
Insolvenzverwalter or creditor’s trustee (Sachwalter).
“reconstruction” where it relates to a French Subsidiary includes any
contribution of part of its business in consideration of shares (apport partiel
d’actifs) and any demerger (scission) implemented in accordance with Articles
L.236-1 to L.236-24 of the French Commercial Code.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Release Date” shall mean (a) with respect to any 2009 Covenant the date on
which the Company amends the Existing Financing Agreements to remove such 2009
Covenant if such date occurs within 30 days of Closing, or (b) otherwise, the
date of the final payment in full of the notes issued under the Existing Note
Purchase Agreement.
“reorganization” where it relates to a German Obligor includes any of the
reorganizations mentioned in Section 1 of the Corporate Transformation Act
(Umwandlungsgesetz).
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 

-12-



--------------------------------------------------------------------------------



 



“Responsible Officer” means any Senior Financial Officer and any other officer
or director of the Company or another applicable Obligor, as the context
indicates, with responsibility for the administration of the relevant portion of
this Agreement.
“Restricted Payment” means
(a) any Distribution in respect of the Company or any Subsidiary of the Company
(other than on account of capital stock or other equity interests of a
Subsidiary of the Company owned legally and beneficially by the Company or
another Subsidiary of the Company), including, without limitation, any
Distribution resulting in the acquisition by the Company of securities which
would constitute treasury stock, and
(b) any payment, repayment, redemption, retirement, repurchase or other
acquisition, direct or indirect, by the Company or any Subsidiary of, on account
of, or in respect of, the principal of any Subordinated Indebtedness (or any
installment thereof) prior to the regularly scheduled maturity date thereof (as
in effect on the date such Subordinated Indebtedness was originally incurred).
For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the fair market value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
“SEC Report” means the following documents or information filed with the SEC:

  •  
the Company’s Annual Report on Form 10-K for the fiscal year ended January 31,
2011, filed with the SEC on March 30, 2011;
    •  
the Company’s Quarterly Report on Form 10-Q for the quarter ended April 30,
2011, filed with the SEC on June 6, 2011; and
    •  
the Company’s Current Report on Form 8-K filed with the SEC on April 18, 2011.

Notwithstanding the preceding, unless specifically stated to the contrary, none
of the information that the Company discloses under 2.02 or 7.01 or, if related
to Items 2.02 or 7.01, Item 9.01 of any Current Report on Form 8-K that the
Company may, from time to time, furnish to the SEC will be included in meaning
of the term SEC Report. The information contained in an SEC Report speaks only
as of the date of such document. Any statement contained in an SEC Report shall
be deemed to be modified or superseded for purposes of this Agreement to the
extent that a statement contained in this Agreement or in any subsequently filed
document or report that also is an SEC Report modifies or supersedes such
statement. Any such statement so modified or superseded shall not be deemed,
except as so modified or superseded, to constitute an SEC Report.

 

-13-



--------------------------------------------------------------------------------



 



“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company, or another
applicable Obligor, as the context indicates.
“Senior Indebtedness” means and includes all Indebtedness of the Company, or any
Subsidiary owing to any Person that is not a Subsidiary or Affiliate and which
is not expressed to be junior or subordinate to any other Indebtedness of the
Company or Subsidiary except for Indebtedness of a member of the South African
Group or Pyramid Freight BVI.
“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of any Obligor within the meaning of Regulation S-X promulgated by
the SEC and in any event shall include each Subsidiary Guarantor.
“South African Facilities” means the revolving credit facility dated as of
July 9, 2009 made available to one or more members of the South African Group as
such agreement is amended, modified, replaced or refinanced from time to time
and shall also mean any subsequent credit, letter of credit facility or other
borrowing or financing facility of any type that is made available to one or
more members of the South African Group.
“South African Group” means Pyramid Freight, South Africa and each South African
Subsidiary.
“South African Rand” means the lawful currency of South Africa.
“South African Subsidiary” means any member of the Group organized or conducting
a material portion of its business in South Africa. “South African Subsidiary”
shall not include any member of the Group organized in a jurisdiction other than
South Africa whose only South African business is the ownership of stock of
Subsidiaries organized in South Africa.
“Spanish Obligor” means an Obligor incorporated or formed in Spain.
“Subordinated Indebtedness” means Indebtedness of the Company or any Subsidiary
Guarantor that is by its express terms subordinated in right of payment to the
Notes or the Guaranty of such Subsidiary Guarantor, as the case may be.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

 

-14-



--------------------------------------------------------------------------------



 



“Subsidiary Guarantee Agreement” means the subsidiary guarantee agreement
contained in Section 23 (and any and all supplements or joinders thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.
“Subsidiary Guarantor” means, unless released pursuant to Section 9.11, (x):
(i) UTi (Aust) Pty Limited ACN 006 734 747 a company incorporated in Australia,
(ii) UTi Belgium N.V., a company incorporated in Belgium,
(iii) UTi Logistics N.V., a company incorporated in Belgium,
(iv) Goddard Company Limited, a BVI Business Company incorporated under the laws
of the British Virgin Islands,
(v) Pyramid Freight (Proprietary) Limited, a BVI Business Company incorporated
under the laws of the British Virgin Islands with company number 530960
(provided that Pyramid Freight BVI is only a Subsidiary Guarantor in respect of
assets that are not located in South Africa),
(vi) UTi International Inc., a BVI Business Company incorporated under the laws
of the British Virgin Islands,
(vii) UTi Networks Limited, a Guernsey company incorporated under the laws of
the Bailiwick of Guernsey,
(viii) UTi, Canada, Inc., a corporation formed under the laws of Canada,
(ix) UTi Canada Contract Logistics Inc., a corporation formed under the laws of
Canada,
(x) UTi Deutschland GmbH, a corporation formed under the laws of Germany,
(xi) UTi (HK) Limited, a corporation formed under the laws of Hong Kong,
(xii) UTi Global Services B.V., a private company with limited liability formed
under the laws of the Netherlands,
(xiii) UTi Nederland B.V., a private company with limited liability formed under
the laws of the Netherlands,

 

-15-



--------------------------------------------------------------------------------



 



(xiv) UTi Technology Services Pte Ltd., a company organized under the laws of
Singapore,
(xv) UTi Worldwide (Singapore) Pte Ltd., a company organized under the laws of
Singapore;
(xvi) Servicios Logisticos Integrados SLI SA, a corporation formed under the
laws of Spain,
(xvii) UTi Iberia S.A., a corporation formed under the laws of Spain,
(xviii) UTi Worldwide (UK) Limited, a corporation formed under the laws of the
United Kingdom,
(xix) UTi Inventory Management Solutions, Inc., a corporation formed under the
laws of Delaware,
(xx) Concentrek, Inc., a corporation formed under the laws of Arizona,
(xxi) InTransit, Inc., a corporation formed under the laws of Oregon,
(xxii) Market Transport, Ltd., a corporation formed under the laws of Oregon,
(xxiii) Sammons Transportation, Inc. a corporation formed under the laws of
Montana,
(xxiv) UTi, United States, Inc., a corporation formed under the laws of New
York,
(xxv) UTi Integrated Logistics, Inc., a corporation formed under the laws of
South Carolina, and
(y) each other Subsidiary which has executed and delivered a Joinder Agreement
pursuant to Section 9.10.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for income tax purposes, other
than any such lease under which such Person is the lessor.
“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.

 

-16-



--------------------------------------------------------------------------------



 



“Taxing Jurisdiction” is defined in Section 13.
“trustee” related to a bankruptcy of a Dutch Obligor includes a curator.
“U.S. Guarantor” means any Subsidiary Guarantor that is incorporated or
organized under the laws of the United States of America or any State of the
United States of America (including the District of Columbia) or that resides or
has a domicile, a place of business or property in the United States of America.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Wholly-Owned Subsidiary” means, as to any Person, at any time, any Subsidiary
one hundred percent of all of the equity interests (except directors’ qualifying
shares or similar statutorily required minority interests) and voting interests
of which are owned by any one or more of such Person and such Person’s other
Wholly-Owned Subsidiaries at such time. Unless the context otherwise requires,
any reference to a “Wholly-Owned Subsidiary” is a reference to a direct or
indirect Wholly-Owned Subsidiary of the Company.
“winding-up, administration or dissolution” where it relates to a French
Subsidiary includes a redressement judiciaire, cession totale de l’enterprise or
liquidation judiciaire or a procédure de sauvegade unde Livre Sixiene of the
French Commercial Code.

 

-17-



--------------------------------------------------------------------------------



 



Principal Amortization Schedule

              Principal   Date   Amortization Amount  
6/24/2011
  $ 0.00  
2/24/2012
  $ 0.00  
8/24/2012
  $ 0.00  
2/24/2013
  $ 0.00  
8/24/2013
  $ 0.00  
2/24/2014
  $ 9,000,000.00  
8/24/2014
  $ 9,000,000.00  
2/24/2015
  $ 19,000,000.00  
8/24/2015
  $ 19,000,000.00  
2/24/2016
  $ 19,000,000.00  
8/24/2016
  $ 19,000,000.00  
2/24/2017
  $ 19,000,000.00  
8/24/2017
  $ 19,000,000.00  
2/24/2018
  $ 9,000,000.00  
8/24/2018
  $ 9,000,000.00  

Schedule 8.1
(to Note Purchase Agreement)

 

 



--------------------------------------------------------------------------------



 



[Form of Note]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR EXEMPT FROM
REGISTRATION UNDER SAID ACT OR SUCH OTHER LAWS.
UTi Worldwide Inc.
U.S.$150,000,000 3.67% Senior Unsecured Guaranteed Notes
due August 24, 2018

      No. R-[     ]   [Date] U.S.$[                    ]   PPN
                    

For Value Received, the undersigned, UTi Worldwide Inc. (herein called the
“Company"), a BVI Business Company incorporated and existing under the laws of
the British Virgin Islands with BVI company number 141257, hereby promises to
pay to [                                        ], or registered assigns, the
principal sum of [                                        ] Dollars (or so much
thereof as shall not have been prepaid) on August 24, 2018, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 3.67% per annum from the date hereof,
payable semiannually, on the twenty-fourth day of February and August in each
year, commencing with the February 24, 2012, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, on any
overdue payment of interest and, during the continuance of an Event of Default,
on such unpaid balance and on any overdue payment of any Make-Whole Amount or
Modified Make-Whole Amount, at a rate per annum from time to time equal to the
greater of (i) 5.67% and (ii) 2% over the rate of interest publicly announced by
Royal Bank of Scotland from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at Royal Bank of Scotland in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
This Note is one of a series of Senior Notes (herein called the “Notes") issued
pursuant to the Note Purchase Agreement, dated as of June 24, 2011 (as from time
to time amended, the “Note Purchase Agreement"), between the Company, certain
Subsidiary Guarantors party thereto and the respective Purchasers named therein
and is entitled to the benefits thereof. Each holder of this Note will be
deemed, by its acceptance hereof, to have agreed to the confidentiality
provisions set forth in Section 21 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
Exhibit 1
(to Note Purchase Agreement)

 

 



--------------------------------------------------------------------------------



 



The payment and performance of this Note is unconditionally guaranteed by the
Subsidiary Guarantors pursuant to the Subsidiary Guarantee Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount or Modified Make-Whole Amount) and
with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

            UTi Worldwide Inc.
      By:           Name:           Its: Duly Authorized Signatory (acting
pursuant to and in accordance with, an empowering resolution of the Board of
Directors of UTi Worldwide Inc.)     

 

E-1-2